--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



REORGANIZATION AND SHARE EXCHANGE AGREEMENT
 
BY AND AMONG


PIEDMONT MINING COMPANY, INC.,


FINANCIAL RESOLUTIONS OF AMERICA CORPORATION, AND


THE INDIVIDUALS LISTED ON SIGNATURE PAGES


DATED  MARCH 4, 2011







 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

Table of Contents
 


ARTICLE I SALE AND ISSUANCE OF SERIES A SHARES
2
Section 1.1
Definitions.
2
Section 1.2
Sale and Issuance of Series A Shares
2
Section 1.3
Private Placement
2
ARTICLE II EXCHANGE OF SECURITIES
3
Section 2.1
The Exchange
3
Section 2.2
Fractional Shares
3
Section 2.3
Authorized Share Increase; Reverse Stock Split; Redomicile; and Spin-Off.
3
Section 2.4
Post-Exchange Capitalization
3
Section 2.5
Satisfaction or Assumption of PMC Liabilities
3
Section 2.6
Effects of Exchange and Reorganization
3
ARTICLE III THE CLOSING
3
Section 3.1
Closing Date
3
Section 3.2
Transactions at Closing
4
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PMC
5
Section 4.1
Organization and Qualification
5
Section 4.2
Authorization
5
Section 4.3
Validity and Effect of Agreement
5
Section 4.4
No Conflict
5
Section 4.5
Required Filings and Consents
5
Section 4.6
Capitalization
5
Section 4.7
Status of Securities
6
Section 4.8
SEC Reports and Financial Statements
6
Section 4.9
No Intellectual Property Rights or Infringement
6
Section 4.10
Litigation
6
Section 4.11
Taxes
6
Section 4.12
Registration
6
Section 4.13
Trading
7
Section 4.14
Insurance
7
Section 4.15
Compliance
7
Section 4.16
Absence of Certain Changes
7


 
i

--------------------------------------------------------------------------------

 



Section 4.17
Material Transactions or Affiliations
8
Section 4.18
Employees
8
Section 4.19
Previous Sales of Securities
8
Section 4.20
Principals of PMC
8
Section 4.21
Tax-Free Exchange
8
Section 4.22
Brokers and Finders
8
Section 4.23
Disclosure
9
ARTICLE V REPRESENTATIONS AND WARRANTIES OF FRAC
9
Section 5.1
Organization and Qualification
9
Section 5.2
Authorization; Validity and Effect of Agreement
9
Section 5.3
No Conflict
9
Section 5.4
Required Filings and Consents
9
Section 5.5
Capitalization
10
Section 5.6
Financial Statements
10
Section 5.7
No Undisclosed Liabilities
10
Section 5.8
Properties and Assets
10
Section 5.9
Litigation
10
Section 5.10
Taxes
10
Section 5.11
Compliance
10
Section 5.12
Absence of Certain Changes
11
Section 5.13
Previous Sales of Securities
11
Section 5.14
Principals of FRAC
11
Section 5.15
Brokers and Finders
12
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF EACH FRAC SHAREHOLDER
12
Section 6.1
Authority and Validity
12
Section 6.2
Validity
12
Section 6.3
No Breach or Violation
12
Section 6.4
Consents and Approvals
12
Section 6.5
Title
12
Section 6.6
Sophistication and Experience
12
Section 6.7
No Government Review
13
Section 6.8
Investment Intent
13


 
ii

--------------------------------------------------------------------------------

 



Section 6.9
Restrictions on Transfer
13
Section 6.10
Informed Investment
14
Section 6.11
Access to Information
14
Section 6.12
Reliance on Representations
14
Section 6.13
No General Solicitation
14
Section 6.14
Placement and Finder’s Fees
14
ARTICLE VII CERTAIN COVENANTS
14
Section 7.1
Conduct of Business by PMC
14
Section 7.2
Access to Information
15
Section 7.3
Confidentiality
15
Section 7.4
Further Assurances
15
Section 7.5
Public Announcements
16
Section 7.6
Notification of Certain Matters
16
Section 7.7
Financial Statements
16
Section 7.8
Prohibition on Trading in PMC Securities
16
Section 7.9
Tax-Free Exchange Status
16
Section 7.10
Waiver and Release
16
Section 7.11
Mining Assets and Liabilities
17
Section 7.12
Increase in Authorized Shares; Redomicile and Reverse Stock Split
17
Section 7.13
Resignation of Directors
17
Section 7.14
Resignation of Officers and Designation of New Officers
17
Section 7.15
Company Audited Financials
18
ARTICLE VIII CONDITIONS TO CONSUMMATION OF THE EXCHANGE
18
Section 8.1
Conditions to Obligations of FRAC and FRAC Shareholders
18
Section 8.2
Conditions to Obligations of PMC
19
ARTICLE IX INDEMNIFICATION
20
Section 9.1
Indemnification by PMC
20
Section 9.2
Indemnification by FRAC
20
Section 9.3
Indemnification Procedures for Third-Party Claim.
21
Section 9.4
Indemnification Procedures for Non-Third Party Claims
22
Section 9.5
Limitations on Indemnification
22


 
iii

--------------------------------------------------------------------------------

 



ARTICLE X TERMINATION
22
Section 10.1
Termination
22
Section 10.2
Procedure and Effect of Termination
22
ARTICLE XI MISCELLANEOUS
23
Section 11.1
Entire Agreement
23
Section 11.2
Amendment and Modifications
23
Section 11.3
Extensions and Waivers
23
Section 11.4
Successors and Assigns
23
Section 11.5
Survival of Representation, Warranties and Covenants
23
Section 11.6
Headings; Definitions
23
Section 11.7
No Presumption Against Drafting Party
24
Section 11.8
Severability
24
Section 11.9
Specific Performance
24
Section 11.10
Notices
24
Section 11.11
Governing Law
24
Section 11.12
Consent to Jurisdiction
24
Section 11.13
Attorney’s Fees
24
Section 11.14
Counterparts; Facsimile Signatures
25



Schedule 1 - List of FRAC Shareholders and Exchange Shares
Schedule 2- List of Liabilities to be Paid from Proceeds of Promissory Note
Schedule 3 - List of Assumed Liabilities
Schedule 4- Options/Warrants of PMC


Exhibit A - Definitions
Exhibit B - Series A Preferred Stock Purchase Agreement
Exhibit C - Certificate of Designation for Series C Preferred Stock
 

 

 
iv

--------------------------------------------------------------------------------

 
EXECUTION VERSION

REORGANIZATION AND SHARE EXCHANGE AGREEMENT
 


THIS REORGANIZATION AND SHARE EXCHANGE AGREEMENT (the “Agreement”) is made and
entered into as of March 4, 2011 (“Effective Date”), by and among Piedmont
Mining Company, Inc.,  a North Carolina corporation (“PMC”), Financial
Resolutions of America Corporation, a California corporation (“FRAC”)
(collectively, the “Companies” and individually, each a “Company”) and the
shareholders of FRAC, as set forth on the signature pages to this Agreement (the
“FRAC Shareholders"), with respect to the following facts:


RECITALS


A.           PMC is a exploration and mining company and also has a wholly-owned
subsidiary, Piedmont Gold Company, Inc. (“Piedmont Gold”), and PMC’s class of
Common Stock is registered with the Securities and Exchange Commission (“SEC”).


B.           FRAC is a corporation that operates a judgment recovery business
using its proprietary servicing platform.


C.           FRAC Shareholders hold 100% of the outstanding shares and voting
power of FRAC, in the amounts set forth opposite their respective names on
Schedule 1 to this Agreement.


D.           Concurrently with execution of this Agreement, FRAC intends to
purchase, and PMC intends to sell a certain number of shares of PMC’s Series A
Preferred Stock (the “Series A Shares”), which shall contain voting rights that
constitute over 66 2/3% of the voting power of PMC, to FRAC in exchange for a
promissory note in the amount of $479,290.


E.           Following execution of this Agreement and FRAC’s purchase of the
Series A Shares, PMC, with the advice, assistance, and cooperation of FRAC will
conduct a private placement of PMC Series B Preferred Stock in amount of up to
$10 million based, in part, on the transactions contemplated by this
Agreement.  In the event less than $10 million is raised in the private
placement by March 31, 2011, FRAC will have the right to return the Series A
Shares in exchange for PMC’s cancellation of the promissory note or proceed with
the Exchange (as defined below).


F.           Upon raising $10 million in the private placement or FRAC’s
election to proceed after raising a minimum of $2 million, PMC will acquire from
the FRAC Shareholders, and each FRAC Shareholder will sell and transfer to PMC,
all of the shares of FRAC owned by them on the Closing Date (as defined below)
in exchange for shares of Series C Preferred Stock of PMC (“Series C Preferred
Stock”), convertible into shares of PMC Common Stock on the terms and conditions
set forth below.


G.           Upon consummation of the Exchange (as defined below) PMC will have
acquired FRAC's judgment recovery business and, in order to separate its current
exploration and mining business from the judgment recovery business, PMC will
spin-off its current exploration and mining operations and wholly-owned
subsidiary, Piedmont Gold Company, Inc. (“Piedmont Gold”), by means of a
dividend distribution of shares of Piedmont Gold Common Stock to the holders of
PMC Common Stock prior to the Exchange (“PMC Dividend”).


H.           It is also intended that as soon as practicable following the
Exchange, PMC will take certain corporate actions to effectuate or cause to be
effectuated an increase in its authorized common stock, a redomicile of PMC from
North Carolina to Delaware (“Redomicile”), and a reverse stock split of PMC’s
outstanding shares of common stock in a ratio of 1 for 78.376025 (“Reverse Stock
Split”), subject to approval of holders entitled to vote on such matters.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
I.           It is intended that, for federal income tax purposes, the Exchange
will qualify as an exchange described in Section 351 of the of the Internal
Revenue Code of 1986, as amended (the “Code”) and a reorganization described in
Section 368 of the Code, and as a result of which, among other things PMC will
acquire all of the issued and outstanding shares FRAC in exchange for Series C
Preferred Stock.


NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:


ARTICLE I
SALE AND ISSUANCE OF SERIES A SHARES
AND FRAC PRIVATE PLACEMENT


Section 1.1 Definitions.  Terms not otherwise defined herein shall have the
meanings set forth in Exhibit A.


Section 1.2 Sale and Issuance of Series A Shares.  Concurrently with or promptly
after, execution of this Agreement, PMC shall issue and sell the Series A Shares
to FRAC in exchange for a promissory note in the amount of $479,290 (the
“Promissory Note”), upon the terms and subject to the conditions of a Series A
Preferred Stock Purchase Agreement, in substantially the form attached hereto as
Exhibit B (“Series A Purchase Agreement”).   The Series A Shares will represent
over 66-2/3% of the voting power of PMC prior to the Exchange.  The Promissory
Note will be immediately due and payable upon the closing of the Exchange.
Proceeds from the Promissory Note shall be used to pay the liabilities set forth
in Schedule 2.
 
Section 1.3 Private Placement.  Promptly after execution of this Agreement, PMC,
with the advice, assistance and cooperation of FRAC, will commence a private
placement, of shares of PMC Series B Preferred Stock in an amount of up to
$10,000,000 (the “Private Placement”), based in part, on the transactions
contemplated by this Agreement. Prior to the Exchange, all funds raised in the
Private Placement will be held in escrow and subscriptions to acquire Series B
Preferred Stock will be subject, at all times, to approval by PMC and FRAC.  In
the event that less than $10,000,000 is raised in the Private Placement on or
before March 31, 2011, FRAC will have the right, in its sole discretion and upon
written notice to PMC, to (i) extend such date to April 30, 2011, (ii) terminate
this Agreement and request PMC to cancel the Private Placement, cause the return
of all funds then held in escrow and return the Series A Shares to PMC in
exchange for its cancellation of all amounts due thereunder, or (iii) proceed
with the Closing and Exchange with PMC by closing the Private Placement with the
amount of funds then raised, so long as at least a minimum of $2,000,000 has
been raised.  If such date is extended to April 30, 2011, then at any time prior
to such date FRAC will have the right, in its sole discretion, to terminate this
Agreement and request PMC to cancel the Private Placement or proceed with the
Closing and Exchange with PMC closing the Private Placement upon raising the
$2,000,000 minimum amount, as provided in subsections (ii) and (iii) above.
 


 
2

--------------------------------------------------------------------------------

 
 


 
ARTICLE II
EXCHANGE OF SECURITIES
 
Section 2.1 The Exchange.  After raising $10 million in the Private Placement or
upon receipt of written notice of FRAC’s intention to proceed as provided in
Section 1.3 above, on the Closing Date (as defined in Section 3.1), PMC shall
issue and deliver to each of the FRAC Shareholders such shares of Series C
Preferred Stock set forth opposite each of their names in Schedule 1 and each
such FRAC Shareholder shall sell, transfer and deliver to PMC, the number of
issued and outstanding shares of FRAC set forth opposite such shareholder’s name
on Schedule 1 hereto (“FRAC Shares”) along with a duly executed share assignment
endorsed in favor of PMC (the “Exchange”).
 
Section 2.2 Fractional Shares. No certificates or scrip representing fractional
Series C Preferred Stock shall be issued to any of the FRAC Shareholders upon
the Exchange, and the number of Series C Preferred Stock issuable to any
shareholder hereunder shall be rounded up or down to the nearest whole number.
 
Section 2.3 Authorized Share Increase; Reverse Stock Split; Redomicile; and
Spin-Off.  As further described in Article VII of this Agreement, following the
Exchange and after receipt of requisite shareholder approval, PMC shall take all
necessary corporate action required to amend its Articles of Incorporation to
increase its authorized shares of Common Stock in a sufficient amount to provide
for all conversions of outstanding preferred stock (the “Authorized Share
Increase”), effect the Reverse Stock Split, and the Redomicile.  In addition,
upon or promptly following the Exchange, PMC shall issue the PMC Dividend to the
shareholders of PMC existing prior to the Exchange and otherwise take all
corporate action necessary to cause the spin-off of Piedmont Gold and PMC's
exploration and mining operations (the “Spin-Off”).
 
Section 2.4 Post-Exchange Capitalization.  Following the Exchange and the
Reverse Stock Split, PMC will have no more than Twenty Million (20,000,000)
shares of Common Stock outstanding, on a fully-diluted basis, of which the FRAC
Shareholders shall hold an aggregate of Nine Million (9,000,000) shares, on a
fully-diluted basis and current PMC shareholders will hold an aggregate of One
Million (1,000,000) shares.
 
Section 2.5 Satisfaction or Assumption of PMC Liabilities.  Prior to the
Closing, PMC shall ensure that all PMC liabilities shall either be satisfied or
assumed by third parties so that, following the Exchange and other transactions
contemplated by this Agreement, PMC shall not have any assets or liabilities
other than those assets or liabilities related to FRAC.  In connection
therewith, PMC shall pay certain liabilities from the proceeds of the Promissory
Note, have certain liabilities assumed by Piedmont Gold, and satisfy all
remaining liabilities by delivery of shares of PMC retained by current
shareholders of PMC, all as further detailed on Schedule 3
 
Section 2.6 Effects of Exchange and Reorganization.  Following the Exchange and
other transactions contemplated by this Agreement, FRAC shall continue its
current judgment recovery operations as a wholly-owned subsidiary of PMC.
 
ARTICLE III
THE CLOSING


Section 3.1 Closing Date.  Upon confirmation that the conditions to closing
specified herein have been satisfied or duly waived, the closing of the Exchange
and the other transactions contemplated by this Agreement (the “Closing”) shall
take place at such location, date and time as PMC and FRAC may agree.  The time
and date upon which the Closing actually occurs being referred to herein as the
“Closing Date”).
 
 
 
 
3

--------------------------------------------------------------------------------

 
Section 3.2 Transactions at Closing. At the Closing, the following transactions
shall take place and no transaction shall be deemed to have been completed or
any document delivered until all such transactions have been completed and all
required documents delivered:


               (a)           PMC shall deliver the following documents:


(i) Evidence of issuance of Series C Preferred Stock issued in the name of the
FRAC Shareholders in the amounts set forth in Schedule 1 and registered on the
books and records of PMC;
 
(ii) Evidence of payment, cancellation, assumption or other satisfaction of each
of the liabilities of PMC indicated in Schedules 2 and 3;
 
(iii) Evidence of the cancellation of all issued and outstanding warrants, and
options to acquire shares of PMC including, without limitation, those set forth
in Schedule 4;
 
(iv) Certificate of good standing from the Secretary of State of the State of
North Carolina , dated at or about the Closing Date, to the effect that PMC is
in good standing under the laws of said state; and
 
(v) Resignation letters from each of the current officers and directors of PMC
to be effective pursuant to Sections 7.13 and 7.14 hereof.


(b)   FRAC shall deliver or cause to be delivered the following documents and/or
shall take the following actions:


(i) FRAC shall deliver to PMC share certificates in the name of PMC in respect
of all issued and outstanding shares of FRAC in the amounts set forth in
Schedule 1 and registered in the name of PMC in the books and records of FRAC;
and


(ii) Certificate of good standing from the Secretary of State of the State of
California, dated at or about the Closing Date, to the effect that FRAC is in
good standing under the laws of said state.
 
(c)   The FRAC Shareholders shall deliver the following documents:


(i) to PMC, duly executed share assignments in the form acceptable to PMC and
its counsel, effecting the immediate and unconditional sale, assignment and
irrevocable transfer of all issued and outstanding shares of FRAC to PMC in the
amounts set forth in Schedule 1, free and clear of any liens, or any other third
party rights of any kind and nature, whether voluntarily incurred or arising by
operation of law; and 
 
(ii) to PMC, all share certificates evidencing such FRAC Shares.
 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PMC


PMC hereby makes the following representations and warranties to FRAC and each
FRAC Shareholder all of which representations and warranties are true, complete,
and correct in all respects as of the date hereof and will be as of the Closing
Date, as follows:


Section 4.1 Organization and Qualification.  PMC is duly organized, validly
existing and in good standing under the laws of North Carolina, with the
corporate power and authority to own and operate its business as presently
conducted, except where the failure to be or have any of the foregoing would not
have a Material Adverse Effect.  PMC is duly qualified as a foreign corporation
to do business and is in good standing in each jurisdiction where the character
of its properties owned or held under lease or the nature of their activities
makes such qualification necessary, except for such failures to be so qualified
or in good standing as would not have a Material Adverse Effect.  Piedmont Gold
is a wholly-owned subsidiary of PMC.
 
Section 4.2 Authorization.  PMC has the requisite corporate power and authority
to enter into, execute, deliver and perform its obligations under this Agreement
and to consummate the Exchange.
 
Section 4.3 Validity and Effect of Agreement.  This Agreement has been duly and
validly executed and delivered by PMC and, assuming that it has been duly
authorized, executed, and delivered by the other parties hereto, constitutes a
legal, valid and binding obligation of PMC in accordance with its terms except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally.
 
Section 4.4 No Conflict.  Neither the execution and delivery of this Agreement
by PMC nor the performance of its obligations hereunder, nor the consummation of
the Exchange, will: (i) conflict with PMC's Articles of Incorporation, or Bylaws
as amended (the “Bylaws”); (ii) violate any statute, law, ordinance, rule or
regulation, applicable to PMC or any of the properties or assets of PMC; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of PMC and/or affect any of the obligations hereunder, or result
in the creation or imposition of any Lien upon any properties, assets or
business of PMC under, any Contract or any order, judgment or decree to which
PMC is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its obligation to perform
its covenants under this Agreement.
 
Section 4.5 Required Filings and Consents.  The execution and delivery of this
Agreement by PMC does not, and the performance of this Agreement by PMC will
not, require any consent, approval, authorization or permit of, or filing with
or notification to, Governmental Authority with respect to PMC except: (i)
compliance with applicable requirements of the Securities Act, the Exchange Act
and state securities laws (“Blue Sky Laws”); and (ii) where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on PMC, or would not prevent or
materially delay consummation of the Exchange or otherwise prevent the parties
hereto from performing their respective obligations under this Agreement.
 
Section 4.6 Capitalization.  As of the date hereof, the authorized capital stock
of PMC consists of 200,000,000 shares of Common Stock, no par value per share,
of which 78,376,025 shares are issued and outstanding, and 50,000,000 shares of
Preferred Stock, $1.00 par value per share, consisting of 200,000 shares
designed as Series A Preferred Stock, all
 
 
 
 
5

--------------------------------------------------------------------------------

 
of which will be outstanding upon completion of the contemplated sale and
issuance to FRAC, and 10,000,000 shares of Series B Preferred Stock, of which
none are outstanding.  Except for the transactions contemplated by this
Agreement and as disclosed in the SEC Documents (as defined below), there are no
other share purchase agreements, pre-emptive rights, convertible securities,
outstanding warrants, options or other rights to subscribe for, purchase or
acquire from PMC any shares of capital stock of PMC and there are no contracts
or commitments providing for the issuance of, or the granting of rights to
acquire, any shares of capital stock of PMC or under which PMC is, or may
become, obligated to issue any of its securities.
 
Section 4.7 Status of Securities.  The Series C Preferred Stock and the Common
Stock issuable upon conversion of Series C Preferred Stock, when issued and
allotted at the Closing in exchange for the shares of FRAC, will be duly
authorized, validly issued, fully paid, non-assessable, and free of any
pre-emptive rights, will be issued in compliance with all applicable laws
concerning the issuance of securities, and will have the rights, preferences,
privileges, and restrictions set forth in PMC's charter and bylaws, and will be
free and clear of any Liens of any kind and duly registered in the name of the
FRAC Shareholders, in PMC's shareholder’s ledger.
 
Section 4.8 SEC Reports and Financial Statements.  Since December 31, 2009, PMC
has timely filed with the SEC all forms, reports, notices, schedules, statements
and other documents and instruments required to be filed by it under any
applicable law, and has heretofore made available (or promptly following filing
will make available) to FRAC via the SEC Edgar System true and complete copies
of, all such forms, reports, notices, schedules, statements and other documents
and instruments required to be filed by it under the Exchange Act or the
Securities Act (collectively, the “SEC Documents”).
 
Section 4.9 No Intellectual Property Rights or Infringement.  PMC does not own,
has not obtained the right to use, and has not violated nor otherwise trespassed
upon any patents, trademarks, service marks, trade names, copyrights, and
applications, licenses and rights with respect to the foregoing, and/or any
trade secrets, including know-how, inventions, designs, processes, works of
authorship, computer programs and/or technical data and/or information.
 
Section 4.10 Litigation.  There is no Action pending or threatened against PMC
that, individually or in the aggregate, directly or indirectly, would be
reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against PMC, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.
 
Section 4.11 Taxes.  PMC has timely filed (or has had timely filed on its
behalf) with the appropriate tax authorities all tax returns required to be
filed by it or on behalf of it, and each such tax return was complete and
accurate in all material respects, and PMC has timely paid (or has had paid on
its behalf) all material Taxes due and owing by it, regardless of whether
required to be shown or reported on a tax return, including Taxes required to be
withheld by it. No deficiency for a material Tax has been asserted in writing or
otherwise, to PMC’s Knowledge, against PMC or with respect to any of its assets,
except for asserted deficiencies that either (i) have been resolved and paid in
full or (ii) are being contested in good faith. There are no material Liens for
Taxes upon PMC’s assets.
 
Section 4.12 Registration.  No order revoking the registration of PMC or its
Common Stock under the Exchange Act has been issued by any court, securities
commission or regulatory authority in the United States and no proceedings for
such purpose are pending or, to the Knowledge of PMC, after reasonable inquiry,
threatened.
 
 
 
 
6

--------------------------------------------------------------------------------

 
Section 4.13 Trading.  No order suspending the sale or ceasing the trading or
quotation of the Common Stock in the over the counter market has been issued by
any court, securities commission or regulatory authority in the United States,
and no proceedings for such purpose are pending or, to the Knowledge of PMC,
after reasonable inquiry, threatened.
 
Section 4.14 Insurance.  PMC has no insurable properties and PMC does not
maintain any insurance covering its assets, business, equipment, properties,
operations, employees, officers, or directors.  To PMC's Knowledge since
inception there has not been any damage, destruction or loss, which could have
been deemed as an “Insurance Event.”
 
Section 4.15 Compliance.  PMC is in compliance with all foreign, federal, state
and local laws and regulations of any Governmental Authority, except to the
extent that failure to comply would not, individually or in the aggregate, have
a Material Adverse Effect.  PMC has not received any notice asserting a failure,
or possible failure, to comply with any such law or regulation, the subject of
which notice has not been resolved as required thereby or otherwise to the
satisfaction of the party sending the notice, except for such failure as would
not, individually or in the aggregate, have a Material Adverse Effect. PMC does
not, and is not require to, hold any permits, licenses or franchises from
Governmental Authorities.
 
Section 4.16 Absence of Certain Changes.  Since September 30, 2010 except as
described in the SEC Documents or as expressly permitted or required by this
Agreement or made in connection with this Agreement or with the consent of FRAC,
PMC has not:
 
(a) sold or otherwise issued any shares of capital stock;
 
(b) PMC has not sold, transferred, disposed of, or agreed to sell, transfer or
dispose of, any material amount of its assets other than in the ordinary course
of business;
 
(c) acquired any assets or incurred any liabilities in excess of $15,000
(excluding professional fees incurred in connection with this Agreement and
contemplated transaction);
 
(d) amended its Articles of Incorporation or Bylaws;
 
(e) waived any rights of value which in the aggregate are extraordinary or
material considering the business of PMC;
 
(f) made any material change in its method of management, operation, or
accounting;
 
(g) made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee;
 
(h) granted or agreed to grant any options, warrants or other rights for its
stocks, bonds or other corporate securities calling for the issuance thereof,
which option, warrant or other right has not been cancelled as of the Closing
Date;
 
(i) borrowed or agreed to borrow any funds or incurred or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business;
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
(j) become subject to any law or regulation which materially and adversely
affects, or in the future may adversely affect, the business, operations,
properties, assets or condition of PMC or become subject to any change or
development in, or effect on, PMC that has or could reasonably be expected to
have a Material Adverse Effect; or
 
(k) entered into any agreement to take any action described in clauses (a)
through (i) above.
 
Section 4.17 Material Transactions or Affiliations.  Except as set forth herein
and in the SEC Documents, there is no contract, agreement or arrangement between
PMC and any person who was, at the time of such contract, agreement or
arrangement an officer, director or person owning of record, or known by PMC to
own beneficially, five percent or more of the issued and outstanding Common
Stock and which is to be performed in whole or in part after the date hereof.
PMC has no commitment, whether written or oral, to lend any funds to, borrow any
money from or enter into any other material transactions with, any such
affiliated person.
 
Section 4.18 Employees.  PMC has no employees other than its officers and
directors.  Except as set forth in the SEC Documents and the schedules attached
hereto,  PMC has no liabilities and/or debts towards any such officers and
directors. PMC has no agreement, obligation or commitment with respect to the
election of any individual or individuals to PMC’s board of directors.
 
Section 4.19 Previous Sales of Securities.  PMC has, in the past, sold all
Common Stock to investors in reliance upon applicable exemptions from the
registration requirements under any applicable law including the laws of the
United States and any applicable states and all such sales were made in
accordance with the laws of said jurisdictions.
 
Section 4.20 Principals of PMC.  During the past ten years, no officer or
director of PMC has been:
 
(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;
 
(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses);
 
(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; or
 
(d) found by a court of competent jurisdiction (in a civil action), the SEC or
the Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed,
suspended, or vacated.
 
Section 4.21 Tax-Free Exchange.  PMC has not taken any action, nor does PMC know
of any fact, that is reasonably likely to prevent the Exchange from qualifying
as a “reorganization” within the meaning of Section 351 or 368 of the Code.
 
Section 4.22 Brokers and Finders.  Neither PMC, nor any of its respective
officers, directors, employees, or managers, has employed any broker, finder,
advisor or consultant, or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders' fees, advisory fees or consulting
fees in connection with the Exchange for which PMC has or could have any
liability.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.23 Disclosure.  As of the Closing Date, except as disclosed in the SEC
Documents, there is no known material fact or information relating to the
business, condition (financial or otherwise), affairs, operations or assets of
PMC and/or its subsidiaries that has not been disclosed in writing to FRAC
and/or the FRAC Shareholders by PMC. No representation or warranty of PMC in
this Agreement or any statement or document delivered in connection herewith or
therewith, contained or will contain any untrue statement of a material fact or
fail to state any material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF FRAC


FRAC hereby makes the following representations and warranties to PMC,  all of
which representations and warranties are true, complete, and correct in all
respects as of the date hereof and will be as of the Closing Date, as follows:


Section 5.1 Organization and Qualification.  FRAC is duly incorporated,
organized and validly existing under the laws of California, with the corporate
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not have a
Material Adverse Effect. FRAC is duly qualified as a foreign corporation to do
business in each jurisdiction where the character of its properties owned or
held under lease or the nature of its activities makes such qualification
necessary, except for such failures to be so qualified as would not have a
Material Adverse Effect.
 
Section 5.2 Authorization; Validity and Effect of Agreement.  FRAC has the
requisite corporate power and authority to enter into, execute, deliver and
perform its obligations under this Agreement and to consummate the Exchange.
This Agreement has been duly and validly executed and delivered by FRAC and,
assuming that it has been duly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of FRAC, in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally.
 
Section 5.3 No Conflict.  Neither the execution and delivery of this Agreement
by FRAC nor the performance by FRAC of its obligations hereunder, nor the
consummation of the Exchange, will: (i) conflict with FRAC’s Articles of
Incorporation or Bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to FRAC or any of its properties or assets; or (iii)
violate, breach, be in conflict with or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
permit the termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of FRAC, or result in the creation or imposition of any Lien upon any
properties, assets or business of Company under, any Material Contract or any
order, judgment or decree to which FRAC is a party or by which it or any of its
assets or Properties is bound or encumbered except, in the case of clauses (ii)
or (iii), for such violations, breaches, conflicts, defaults or other
occurrences which, individually or in the aggregate, would not have a Material
Adverse Effect on its obligation to perform its covenants under this Agreement.
 
Section 5.4 Required Filings and Consents.  The execution and delivery of this
Agreement by FRAC does not, and the performance of this Agreement by FRAC will
not require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, with respect to FRAC, except: (i)
compliance with applicable requirements of the Securities Act, the Exchange Act,
and Blue Sky Laws; and (ii) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on FRAC, or materially delay consummation of the
Exchange or otherwise prevent the parties hereto from performing their
obligations under this Agreement.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 5.5 Capitalization.  The authorized capital stock of FRAC consists of
10,000,000 shares of Common Stock, no par value, of which 1,000,000 shares are
issued and outstanding and 5,000,000 shares of Preferred Stock, no par value,
none of which are issued and outstanding. All FRAC shares outstanding as of the
date of this Agreement have been duly authorized and validly issued, are fully
paid and non-assessable, and are free of pre-emptive rights. There are no
options, warrants or other rights to acquire ownership interest in FRAC issued
and outstanding.
 
Section 5.6 Financial Statements.  FRAC has previously furnished to PMC true and
complete copies of its balance sheet for the period ended December 31, 2010 and
the related statements of operations, cash flow and changes in stockholders
equity, through December 31, 2010 (all of such financial statements of FRAC
collectively, the “FRAC Financial Statements”).  The FRAC Financial Statements
(including the notes thereto) present fairly in all material respects the
financial position and results of operations and cash flows of FRAC at the date
or for the period set forth therein.  The FRAC Financial Statements have been
prepared from and in accordance with the books and records of FRAC and its
subsidiaries, as applicable.
 
Section 5.7 No Undisclosed Liabilities.  Except as disclosed in the FRAC
Financial Statements, FRAC does not have material liabilities, indebtedness or
obligations, except those that have been incurred in the ordinary course of
business, whether absolute, accrued, contingent or otherwise, and whether due or
to become due, and to FRAC’s Knowledge, there is no existing condition,
situation or set of circumstances that could reasonably be expected to result in
such a liability, indebtedness or obligation.
 
Section 5.8 Properties and Assets.  FRAC has good and marketable title to, valid
leasehold interests in, or the legal right to use, all of the assets, properties
and leasehold interests currently used in its business.
 
Section 5.9 Litigation.  There is no Action pending or threatened against FRAC
that, individually or in the aggregate, directly or indirectly, would be
reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against FRAC, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.
 
Section 5.10 Taxes.  FRAC has timely filed (or has had timely filed on its
behalf) with the appropriate tax authorities all tax returns required to be
filed by it or on behalf of it, and each such tax return was complete and
accurate in all material respects, and FRAC has timely paid (or has had paid on
its behalf) all material Taxes due and owing by it, regardless of whether
required to be shown or reported on a tax return, including Taxes required to be
withheld by it. No deficiency for a material Tax has been asserted in writing or
otherwise, to FRAC’s Knowledge, against FRAC or with respect to any of its
assets, except for asserted deficiencies that either (i) have been resolved and
paid in full or (ii) are being contested in good faith.  There are no material
Liens for Taxes upon FRAC’s assets.
 
Section 5.11 Compliance.  To FRAC’s Knowledge, FRAC is in compliance with all
federal, state and local laws and regulations of any Governmental Authority
applicable to its operations or with respect to which compliance is a condition
of engaging in the business thereof, except to the extent that failure to comply
would not, individually or in the aggregate, have a Material Adverse Effect.
FRAC has not received any notice asserting a failure, or possible failure, to
comply with any such law or regulation, the subject of which notice has not been
resolved as required thereby or otherwise to the satisfaction of the party
sending the notice, except for such failure as would not, individually or in the
aggregate, have a Material Adverse Effect. To FRAC’s Knowledge, FRAC holds all
permits, licenses and franchises from Governmental Authorities required to
conduct its business as it is now being conducted, except for such failures to
have such permits, licenses and franchises that would not, individually or in
the aggregate, have a Material Adverse Effect.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 5.12 Absence of Certain Changes.  Since the date of the most recent FRAC
Financial Statements,
 
                 (i)           there has been no change or development in, or
effect on, FRAC that has or could reasonably be expected to have a Material
Adverse Effect,


(ii)           FRAC has not sold, transferred, disposed of, or agreed to sell,
transfer or dispose of, any material amount of its assets other than in the
ordinary course of business,


(iii)           FRAC has not paid any dividends or distributed any of its assets
to any of its owners,


(iv)           FRAC has not acquired any material amount of assets except in the
ordinary course of business, nor acquired or merged with any other business,


(v)           FRAC has not waived or amended any of its respective material
contractual rights except in the ordinary course of business, and


(vi)           FRAC has not entered into any agreement to take any action
described in clauses (i) through (v) above.


Section 5.13 Previous Sales of Securities.  FRAC has sold all FRAC Shares, as
set forth in Schedule 1, to investors only in reliance upon applicable
exemptions from the registration requirements under any applicable law including
the laws of the United States of America.
 
Section 5.14 Principals of FRAC.  During the past ten years, no officer or
director of FRAC has been:
 
(a) the subject of any bankruptcy petition filed by or against any business of
which such person was a general partner or executive officer either at the time
of the bankruptcy or within two years prior to that time;
 
(b) the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offences);
 
(c) the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, or temporarily
enjoining, barring, suspending or otherwise limiting his involvement in any type
of business, securities or banking activities; or
 
(d) found by a court of competent jurisdiction (in a civil action), the SEC or
the Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed,
suspended, or vacated.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.15 Brokers and Finders. FRAC has an obligation under separate
agreement with Monarch Bay Associates, LLC.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF EACH FRAC SHAREHOLDER


Each FRAC Shareholder, severally and not jointly, hereby make the following
representations and warranties to FRAC and PMC, all of which representations and
warranties are true, complete, and correct in all respects as of the date hereof
and will be as of the Closing Date, as follows:


Section 6.1 Authority and Validity.  Each FRAC Shareholder has all requisite
power and authority to enter into, execute and deliver, to perform its
obligations under, and to consummate the transactions contemplated by this
Agreement.  This Agreement has been duly executed by the FRAC Shareholder and
constitutes the legal, valid, binding and enforceable obligation of the FRAC
Shareholder, enforceable against the FRAC Shareholder in accordance with its
terms.  No authorization, consent or approval of, notice to, or filing with, any
public body or governmental authority or any other person is necessary or
required in connection with the execution and delivery by the FRAC Shareholder
of this Agreement or the performance by the FRAC Shareholder of its obligations
hereunder.
 
Section 6.2 Validity.  Upon the execution and delivery of each other document to
which each FRAC Shareholder is a party (assuming due execution and delivery by
each other party thereto) each such other document will be the legal, valid and
binding obligations of such FRAC Shareholder, enforceable against such FRAC
Shareholder in accordance with their respective terms except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally.
 
Section 6.3 No Breach or Violation.  The execution, delivery and performance by
each FRAC Shareholder of this Agreement and each other document to which it is a
party, and the consummation of the transactions contemplated hereby and thereby
in accordance with the terms and conditions hereof and thereof, do not and will
not conflict with any agreement to which such FRAC Shareholder is a party, or by
which such FRAC Shareholder or such FRAC Shareholder's Assets are bound or
affected.
 
Section 6.4 Consents and Approvals.  No consent, approval, authorization or
order of, registration or filing with, or notice to, any Government Authority or
any other Person is necessary to be obtained, made or given by each FRAC
Shareholder in connection with the execution, delivery and performance by such
FRAC Shareholder of this Agreement or any other document to which it is a party
or for the consummation by such FRAC Shareholder of the transactions
contemplated hereby or thereby.
 
Section 6.5 Title.  FRAC shares to be delivered by each FRAC Shareholder in
connection with the transactions contemplated herein are, and at the Closing
will be owned, of record and beneficially, solely by such FRAC Shareholder, free
and clear of any Lien and represent such FRAC Shareholder’s entire ownership
interest in FRAC.
 
Section 6.6 Sophistication and Experience.  Each FRAC Shareholder represents
that it is experienced in evaluating and investing in securities of companies
such as PMC and acknowledges that it is able to fend for itself, can bear the
economic risk of the investment including the risk that it may lose its entire
investment, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment
in the securities of PMC  (“PMC Shares”).  In addition, each FRAC Shareholder is
fully aware of: (i) the highly speculative nature of the investment in the PMC
Shares; (ii) the financial hazards involved; (iii) the lack of liquidity of the
PMC Shares and the restrictions on transferability of the PMC Shares; and (iv)
the qualifications and backgrounds of the management of PMC and the business of
PMC.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
Section 6.7 No Government Review.  Each FRAC Shareholder understands that
neither the SEC nor any securities commission or other Governmental Authority of
any state, country or other jurisdiction has approved the issuance of shares of
PMC or passed upon or endorsed the merits of the shares of PMC or the Agreement
or any of the other documents relating to the Exchange, or confirmed the
accuracy of, determined the adequacy of, or reviewed the Agreement.
 
Section 6.8 Investment Intent.  The PMC Shares are being acquired by each FRAC
Shareholder for each FRAC Shareholder’s own account, for investment purposes
only, not as a nominee or agent and not with a view to the resale or
distribution of any part thereof, and each FRAC Shareholder has no present
intention of selling, granting any participation in or otherwise distributing
the same.  Each FRAC Shareholder further represents that the FRAC Shareholder
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or third person
with respect to any of PMC Shares.
 
Section 6.9 Restrictions on Transfer.  Each FRAC Shareholder understands that
the PMC Shares have not been registered under the Securities Act or registered
or qualified under any foreign or state securities law, and may not be, directly
or indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom.  In any case where such an exemption is
relied upon by each FRAC Shareholder from the registration requirements of the
Securities Act and the registration or qualification requirements of such state
securities laws, each FRAC Shareholder shall furnish PMC with an opinion of
counsel stating that the proposed sale or other disposition of such securities
may be effected without registration under the Securities Act and will not
result in any violation of any applicable state securities laws relating to the
registration or qualification of securities for sale, such counsel and opinion
to be satisfactory to PMC.  Each FRAC Shareholder acknowledges that it is able
to bear the economic risks of an investment in the PMC Shares for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth.  Each FRAC
Shareholder understands that it is acquiring restricted shares of PMC Shares and
will have a restricted stock legend placed on its stock certificate, when issued
in certificate form.  In order to reflect the restrictions on disposition of the
shares, the share certificates, when issued, to the FRAC Shareholders may be
endorsed with restrictive legends, including a legend similar to the following
legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933.  THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
FOR DISTRIBUTION OR RESALE.  THEY MAY NOT BE MORTGAGED, PLEDGED, HYPOTHECATED,
OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SHARES UNDER THE SECURITIES ACT OF 1933 AND OTHER APPLICABLE SECURITIES LAWS OR
AN OPINION OF COUNSEL FOR PMC THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT
AND OTHER APPLICABLE SECURITIES LAWS.  THE HOLDER MAY BE REQUIRED TO PROVIDE AN
OPINION AT THE HOLDER’S COST TO THE COMPANY THAT SUCH TRANSFER IS PERMITTED
WITHOUT REGISTRATION UNDER APPLICABLE STATE SECURITIES LAWS, WHICH OPINION MUST
BE ACCEPTABLE TO PMC’S  COUNSEL.
 
 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.10 Informed Investment.  Each FRAC Shareholder has made such
investigations in connection herewith as it deemed necessary or desirable so as
to make an informed investment decision without relying upon PMC for legal or
tax advice related to this investment. In making its decision to acquire the PMC
Shares, each FRAC Shareholder has not relied upon any information other than
information contained in this Agreement.
 
Section 6.11 Access to Information.  Each FRAC Shareholder acknowledges that it
has had access to and has reviewed all documents and records relating to PMC,
including, but not limited to, SEC Documents which have been made available via
SEC Edgar website, that it has deemed necessary in order to make an informed
investment decision with respect to an investment in PMC; that it has had the
opportunity to ask representatives of PMC certain questions and request certain
additional information regarding the terms and conditions of such investment and
the finances, operations, business and prospects of PMC and has had any and all
such questions and requests answered to its satisfaction; and that based on the
foregoing it understands the risks and other considerations relating to an
investment in PMC.
 
Section 6.12 Reliance on Representations.  Each FRAC Shareholder understands
that the PMC Shares are being offered and sold to it in reliance on specific
exemptions from the registration and/or public offering requirements of the U.S.
federal and state securities laws and that PMC and FRAC are relying in part upon
the truth and accuracy of, and such FRAC Shareholder's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such FRAC Shareholder set forth herein in order to determine the availability of
such exemptions and the eligibility of such FRAC Shareholder to acquire the PMC
Shares. Each FRAC Shareholder represents and warrants to PMC and FRAC that any
information the FRAC Shareholder has heretofore furnished or furnishes herewith
to PMC and FRAC is complete and accurate, and further represents and warrants
that it will notify and supply corrective information to PMC and FRAC
immediately upon the occurrence of any change therein occurring prior to
issuance of the PMC Shares. Within five (5) days after receipt of a request from
PMC or FRAC, each FRAC Shareholder will provide such information and such
documents as may reasonably be necessary to comply with any and all laws and
regulations to which either is subject.
 
Section 6.13 No General Solicitation.  Each FRAC Shareholder is unaware of, and
in deciding to participate in the transactions contemplated hereby is in no way
relying upon, and did not become aware of the transactions contemplated hereby
through or as a result of, any form of general solicitation or general
advertising including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media, or
broadcast over television or radio or the internet, in connection with the
transactions contemplated hereby.
 
Section 6.14 Placement and Finder’s Fees.  No agent, broker, investment banker,
finder, financial advisor or other person acting on behalf of the FRAC
Shareholder or under its authority is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee, directly or indirectly, in
connection with the transactions contemplated hereby, and no person is entitled
to any fee or commission or like payment in respect thereof based in any way on
any agreements, arrangements or understanding made by or on behalf of the FRAC
Shareholder.
 
ARTICLE VII
CERTAIN COVENANTS


Section 7.1 Conduct of Business by PMC.  Except (i) as expressly permitted or
required by this Agreement, or (ii) with the consent of FRAC, during the period
commencing with the date of this Agreement and continuing until the Closing
Date, PMC shall maintain its business organizations and maintain the
registration of PMC and PMC’s Common Stock under the Exchange Act.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
Section 7.2 Access to Information.  At all times prior to the Closing or the
earlier termination of this Agreement in accordance with the provisions of
Article X, and in each case subject to Section 7.3 below, each party hereto
shall provide to the other party (and the other party’s authorized
representatives) reasonable access during normal business hours and upon
reasonable prior notice to the premises, properties, books, records, assets,
liabilities, operations, contracts, personnel, financial information and other
data and information of or relating to such party, and will cooperate with the
other party in conducting its due diligence investigation of such party,
provided that the party granted such access shall not interfere unreasonably
with the operation of the business conducted by the party granting access, and
provided that no such access need be granted to privileged information or any
agreements or documents subject to confidentiality agreements.
 
Section 7.3 Confidentiality.  Each party shall hold, and shall cause its
respective Affiliates and representatives to hold, all Confidential Information
made available to it in connection with the Exchange in strict confidence, shall
not use such information except for the sole purpose of evaluating the Exchange
and shall not disseminate or disclose any of such information other than to its
directors, officers, managers, employees, shareholders, interest holders,
Affiliates, agents and representatives, as applicable, who need to know such
information for the sole purpose of evaluating the Exchange (each of whom shall
be informed in writing by the disclosing party of the confidential nature of
such information and directed by such party in writing to treat such information
confidentially).  The above limitations on use, dissemination and disclosure
shall not apply to Confidential Information that (i) is learned by the
disclosing party from a third party entitled to disclose it; (ii) becomes known
publicly other than through the disclosing party or any third party who received
the same from the disclosing party, provided that the disclosing party had no
Knowledge that the disclosing party was subject to an obligation of
confidentiality; (iii) is required by law or court order to be disclosed by the
parties; or (iv) is disclosed with the express prior written consent thereto of
the other party.  The parties shall undertake all necessary steps to ensure that
the secrecy and confidentiality of such information will be maintained.  In the
event a party is required by court order or subpoena to disclose information
which is otherwise deemed to be confidential or subject to the confidentiality
obligations hereunder, prior to such disclosure, the disclosing party shall: (a)
promptly notify the non-disclosing party and, if having received a court order
or subpoena, deliver a copy of the same to the non-disclosing party; (b)
cooperate with the non-disclosing party, at the expense of the non-disclosing
party, in obtaining a protective or similar order with respect to such
information; and (c) provide only that amount of information as the disclosing
party is advised by its counsel is necessary to strictly comply with such court
order or subpoena.
 
Section 7.4 Further Assurances.  Each of the parties hereto agrees to use its
commercially reasonable best efforts before and after the Closing Date to take
or cause to be taken all action, to do or cause to be done, and to assist and
cooperate with the other party hereto in doing, all things necessary, proper or
advisable under applicable laws to consummate and make effective, in the most
expeditious manner practicable, the Exchange, including, but not limited to: (i)
satisfying the conditions precedent to the obligations of any of the parties
hereto; (ii) obtaining all waivers, consents and approvals from other parties
necessary for the consummation of the Exchange, (iii) making all filings with,
and obtain all consents, approvals and authorizations that are required to be
obtained from, Governmental Authorities, (iv) defending of any lawsuits or other
legal proceedings, whether judicial or administrative, challenging this
Agreement or the performance of the obligations hereunder; and (v) executing and
delivering such instruments, and taking such other actions, as the other party
hereto may reasonably require in order to carry out the intent of this
Agreement.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
Section 7.5 Public Announcements.  PMC, FRAC, and the FRAC Shareholders shall
consult with each other before issuing any press release or otherwise making any
public statements with respect to the Exchange or this Agreement, and shall not
issue any other press release or make any other public statement without prior
consent of the other parties, except as may be required by law or, with respect
to PMC, by obligations pursuant to rule or regulation of the Exchange Act, the
Securities Act, any rule or regulation promulgated thereunder or any rule or
regulation of the Financial Industry Regulatory Authority (“FINRA”).
 
Section 7.6 Notification of Certain Matters.  Each party hereto shall promptly
notify the other party in writing of any events, facts or occurrences that would
result in any breach of any representation or warranty or breach of any covenant
by such party contained in this Agreement.
 
Section 7.7 Financial Statements.  FRAC and PMC shall use its best efforts to
have FRAC’s accountant consent to PMC’s use of and reliance on the FRAC
Financial Statements as may be required in connection with any filings made by
PMC under the United States federal securities laws and or in compliance of
FINRA rules and regulations.
 
Section 7.8 Prohibition on Trading in PMC Securities. All parties acknowledge
that information concerning the matters that are the subject matter of this
Agreement may constitute material non-public information under United States
federal securities laws, and that United States federal securities laws prohibit
any person who has received material non-public information relating to PMC from
purchasing or selling securities of PMC, from communicating such information to
any person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of PMC. Accordingly, until such
time as any such non-public information has been adequately disseminated to the
public, the parties to this Agreement shall not purchase or sell any securities
of PMC.
 
Section 7.9 Tax-Free Exchange Status. The parties hereto shall take (or refrain
from taking) any and all actions necessary to ensure that, for United States
federal income tax purposes: (i) the Exchange shall qualify as a reorganization
within the meaning of 368(a)(1)(B) of the Code, and (ii) that the tax
consequences to the FRAC Shareholders are minimized.
 
Section 7.10 Waiver and Release.  Each FRAC Shareholder for himself and his
heirs, executors, administrators, attorneys and assigns, hereby releases and
acknowledges full accord, satisfaction, discharge and settlement of, and further
irrevocably and unconditionally forever releases, remises, and acquits FRAC and
any of its present or former officers, directors, shareholders, employees,
agents, affiliates, parents, subsidiaries, predecessors, successors, attorneys
and assigns (the “FRAC Released Parties”) of and from any and all manner of
actions, causes of action, arbitrations, controversies, expenses, damages,
liabilities, demands, claims, counterclaims, cross-claims, obligations, losses,
costs, promises, covenants, agreements, and suits of any kind or nature, whether
known or unknown, whether contingent or fixed, whether developed or undeveloped,
in law or equity, in tort or in contract from the beginning of time through the
date of the full execution of this Agreement and the attachments and schedules
hereto which he may have or claim to have against FRAC Released Parties. Each
FRAC Shareholder expressly acknowledges that such claims released and discharged
by this Section include, but are not limited to, any and all claims against FRAC
Released Parties for remuneration, compensation or benefits (including but not
limited to fees, salary, expense reimbursements, commissions, stock, options or
warrants for stock, success fees, insurance or other benefits, or any other form
of remuneration, compensation or benefits of any kind) and any and all other
claims of any kind and nature arising prior to execution of this Agreement and
the attachments and schedules hereto, which relate in any way to FRAC.  This
release shall extend to all claims, known and unknown. To further effectuate
their intent, each FRAC Shareholder expressly waives all rights under the
provisions of California Code of Civil Procedure Section 1542 and any similar
right in any state or territory or under any similar statute or regulation of
the United States or any of its agencies.  Section 1542 of the California Civil
Code reads as follows:
 
 
 
16

--------------------------------------------------------------------------------

 
 
1542.           General Release; Extent.


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Section 7.11 Mining Assets and Liabilities.  Concurrently with the Exchange or
as soon as practicable thereafter, PMC shall take all action required in order
to dispose of all of PMC’s exploration and mining assets (other than cash, cash
equivalents and marketable securities) pursuant to the PMC Dividend to holders
of its Common Stock prior to the Exchange on a pro rata basis, and otherwise as
appropriate, and settle or transfer its liabilities incurred in connection with
the exploration and mining business prior to the Closing as set forth in
attached Schedules 3 and 4, or otherwise satisfy such liabilities in accordance
with any and all applicable laws and regulations and this Agreement.  PMC shall
indemnify and hold FRAC and the FRAC Shareholders, or any of them, harmless from
and/or against any and all demands, claims, actions or causes of action,
judgments, assessments, losses, liabilities (including tax liabilities), damages
or penalties and reasonable attorneys’ fees and related disbursements suffered
by FRAC, the FRAC Shareholders, or any of them, and/or PMC resulting from or
arising out of or in connection with any such assets and/or liabilities of PMC
prior to the Spin-Off.
 
Section 7.12 Increase in Authorized Shares; Redomicile and Reverse Stock
Split.  Following the Closing, PMC shall prepare and file preliminary proxy
materials to be sent to the shareholders of PMC and call a meeting of the
shareholders of PMC (the “Special Meeting”) to be held not later than 60 days
after the Closing, for the purpose of effecting the Increase in Authorized
Shares, Reverse Stock Split and Redomicile and such other amendments to PMC’s
Articles of Incorporation necessary to change its corporate name to “Financial
Resolutions of America Corporation” or such other name as approved by FRAC and
the FRAC Shareholders.  PMC shall use its best efforts to promptly and
substantively respond to any SEC comments to such preliminary proxy materials
and to file with the SEC and mail to PMC shareholders to effect the foregoing.
 
Section 7.13 Resignation of Directors.  On the Closing Date (i) Messrs. Lewis B.
Gustafson, Ian C. MacDonald, John P. Ingersoll and Ralph W. Kettell, II shall
resign as directors of PMC, effective immediately, (ii) Mr. Robert Shields shall
resign as a director of PMC, effective on the tenth day following the mailing by
PMC of an information statement to PMC’s stockholders that complies with the
requirements of Section 14(f) of the Exchange Act (“Section 14(f) Effective
Date”), (iii) Mr. Michael J. Leseney shall be appointed as Chairman of the Board
of Directors, effective as of the Closing Date, and Mr. Jon LaVine, Mr. Mark
McDougal, Mr. Ronald G. Crane, and Ms. Tessie Saich shall be appointed to fill
the vacancies on the Board of Directors, with such appointments being effective
on the Section 14(f) Effective Date
 
Section 7.14 Resignation of Officers and Designation of New Officers.  After the
Closing Date, all present officers of PMC shall resign from all their officer
positions of PMC and the persons as set forth below shall be appointed as
officers of PMC:
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
Name
Positions



 
Michael J. Leseney
Chairman, President and Chief Executive Officer



 
Mark McDougal
Senior Vice President and Secretary



 
Tessie Saich
Senior Vice President and Assistant Secretary



 
Jeff Saich
Vice President

 
Section 7.15 Company Audited Financials.  FRAC shall deliver all audited and
unaudited financial statements as are necessary for PMC to meet its reporting
obligations under rules and regulations promulgated by the SEC including
periodic reports, and current reports to be filed under Form 8-K.  Such
financial statements shall include predecessor financial statements of acquired
subsidiaries, proforma financial statements and schedules to the extent
necessary.
 
ARTICLE VIII
CONDITIONS TO CONSUMMATION OF THE EXCHANGE


Section 8.1 Conditions to Obligations of FRAC and FRAC Shareholders.  The
obligations of FRAC and the FRAC Shareholders to consummate the Exchange shall
be subject to the fulfillment, or written waiver by FRAC, at or prior to the
Closing, of each of the following conditions:
 
(a) PMC shall have delivered to FRAC each of the documents and otherwise
complied with each of the requirements required of it by Section 3.2 of this
Agreement;
 
(b) The Board of Directors of PMC shall have adopted resolutions establishing
the rights and preferences of the PMC Series C Preferred Shares as set forth in
the Articles of Amendment and shall have filed such Articles of Amendment with
the information as required by Section § 55-6-02 of the North Carolina Business
Corporation Act and such filing shall be effective prior to the Closing, which
shall be substantially in the form attached hereto as Exhibit C.
 
(c) No temporary restraining order, preliminary or permanent injunction issued
by any court of competent jurisdiction preventing the consummation of the
transactions contemplated herein shall be in effect; provided, however, that
each party shall have used its commercially reasonable best efforts to prevent
the entry of such orders or injunctions and to appeal as promptly as possible
any such orders or injunctions and to appeal as promptly as possible any such
orders or injunctions that may be entered.
 
(d) The representations and warranties of PMC set out in this Agreement shall be
true and correct in all material respects at and as of the time of the Closing
as though such representations and warranties were made at and as of such time;
 
(e) PMC shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by such parties on or prior to the Closing Date;
 
(f) All applicable consents, approvals, permits, authorizations and orders
required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Governmental Authority or Person as
provided herein shall have been obtained;
 
 
 
18

--------------------------------------------------------------------------------

 
 
(g) FRAC shall have completed a due diligence review of the business,
operations, financial condition of PMC and shall have been satisfied with the
results of its due diligence review in its sole and absolute discretion;
 
(h) Except as disclosed in the SEC Documents or to FRAC and contemplated herein,
there has been no Material Adverse Effect on the business, condition or
prospects of PMC;
 
(i) Holders of all of the FRAC shares shall have become party to the Exchange;
 
(j) PMC shall have received letters of resignation by Mr. Robert Shields
resigning as Chief Executive Officer, President, Chief Financial Officer,
Treasurer, and Secretary, and Mr. Lewis B. Gustafson resigning as Vice President
of Exploration and any other positions he may hold with PMC effective as of the
Closing;
 
(k) PMC shall have received letters of resignation by Messrs. Lewis B.
Gustafson, Ian C. MacDonald, John P. Ingersoll and Ralph W. Kettell, II,
effective as of the Closing, and Mr. Robert Shields resigning as director of PMC
to be effective as of the Section 14f-1 Effective Date.
 
(l) Other than shares held by FRAC or the FRAC Shareholders, the outstanding
shares of Common Stock of PMC prior to the Closing shall not exceed 78,376,025
shares;
 
(m) This Agreement and the transactions contemplated hereby shall have been
approved by appropriate corporate action of FRAC and its Board of Directors; and
 
(n) PMC shall have raised $10,000,000 in the Private Placement or FRAC shall
have provided written consent and authorization to proceed with the Exchange and
other transactions in the manner otherwise contemplated by this Agreement.
 
Section 8.2 Conditions to Obligations of PMC.  The obligations of PMC to
consummate the Exchange shall be subject to the fulfillment, or written waiver
by PMC, at or prior to the Closing of each of the following conditions:
 
(a) FRAC shall have delivered to PMC each of the documents or otherwise complied
with each of the requirements required of it by Section 3.2 of this Agreement;
 
(b) The FRAC Shareholders shall have delivered to PMC the documents or otherwise
complied with each of the requirements required of it by Section 3.2 of this
Agreement;
 
(c) No temporary restraining order, preliminary or permanent injunction issued
by any court of competent jurisdiction preventing the consummation of the
transactions contemplated herein shall be in effect; provided, however, that
each party shall have used its commercially reasonable best efforts to prevent
the entry of such orders or injunctions and to appeal as promptly as possible
any such orders or injunctions and to appeal as promptly as possible any such
orders or injunctions that may be entered.
 
(d) The representations and warranties of FRAC and the FRAC Shareholders set out
in this Agreement shall be true and correct in all material respects at and as
of the time of the Closing as though such representations and warranties were
made at and as of such time;
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
(e) FRAC shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by FRAC on or prior to the Closing Date;
 
(f) All applicable consents, approvals, permits, authorizations and orders
required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Governmental Authority or Person as
provided herein shall have been obtained;
 
(g) There has been no Material Adverse Effect on the business, condition or
prospects of FRAC; and
 
(h) Holders of all issued and outstanding shares of capital stock of FRAC shall
have become party to the Exchange.
 
ARTICLE IX
INDEMNIFICATION


Section 9.1 Indemnification by PMC.  Notwithstanding any other indemnification
provision hereunder, PMC (the “Indemnifying Party”) shall indemnify and hold
harmless FRAC and its officers, directors and employees and each of the FRAC
Shareholders (each an "Indemnified Party"), from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements (collectively, “Claims”) suffered by such Indemnified Party
resulting from or arising out of (i) any inaccuracy in or breach of any of the
representations or warranties made by the Indemnifying Party at the time they
were made, and, except for representations and warranties that speak as of a
specific date or time (which need only be true and correct as of such date or
time), on and as of the Closing Date, (ii) any breach or nonfulfillment of any
covenants or agreements made by the Indemnifying Party, (iii) any
misrepresentation made by the Indemnifying Party, in each case as made herein or
in the Schedules or Exhibits annexed hereto or in any closing certificate,
schedule or any ancillary certificates or other documents or instruments
furnished by the Indemnifying Party pursuant hereto or in connection with the
Exchange, and (iv) the operations and liabilities of PMC and/or any of its
subsidiaries, whether known or unknown, arising out of any action, omission
and/or period of time preceding the Closing Date, including but not limited to
any taxes levied with respect to same.
 
Section 9.2 Indemnification by FRAC.  Notwithstanding any other indemnification
provision hereunder, FRAC and the FRAC Shareholders (each, the “Indemnifying
Party”) shall, severally and jointly, indemnify and hold harmless PMC, its
officers, directors, attorneys, accountants and employees (each an “Indemnified
Party”), from and against any and all demands, claims, actions or causes of
action, judgments, assessments, losses, liabilities, damages or penalties and
reasonable attorneys’ fees and related disbursements (collectively, “Claims”)
suffered by such Indemnified Party resulting from or arising out of (i) any
inaccuracy in or breach of any of the representations or warranties made by the
Indemnifying Party at the time they were made, and, except for representations
and warranties that speak as of a specific date or time (which need only be true
and correct as of such date or time), on and as of the Closing Date, (ii) any
breach or nonfulfillment of any covenants or agreements made by the Indemnifying
Party, (iii) any misrepresentation made by the Indemnifying Party, in each case
as made herein or in the Schedules or Exhibits annexed hereto or in any closing
certificate, schedule or any ancillary certificates or other documents or
instruments furnished by the Indemnifying Party pursuant hereto or in connection
with the Exchange, (iv) the operations and liabilities of FRAC, whether known or
unknown, arising out of any action, omission and/or period of time preceding the
Closing Date, including but not limited to any taxes levied with respect to
same.
 
 
 
20

--------------------------------------------------------------------------------

 
 
Section 9.3 Indemnification Procedures for Third-Party Claim.
 
(a) Upon obtaining knowledge of any Claim by a third party which has given rise
to, or is expected to give rise to, a claim for indemnification hereunder, the
Indemnified Party shall give written notice (“Notice of Claim”) of such claim or
demand to the Indemnifying Party, specifying in reasonable detail such
information as the Indemnified Party may have with respect to such
indemnification claim (including copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same). No failure
or delay by the Indemnified Party in the performance of the foregoing shall
reduce or otherwise affect the obligation of the Indemnifying Party to indemnify
and hold the Indemnified Party harmless, except to the extent that such failure
or delay shall have actually adversely affected the Indemnifying Party's ability
to defend against, settle or satisfy any Claims for which the Indemnified Party
entitled to indemnification hereunder.
 
(b) If the claim or demand set forth in the Notice of Claim given by an
Indemnified Party pursuant to Section 9.1 or 9.2 hereof is a claim or demand
asserted by a third party, the Indemnifying Party shall have fifteen (15) days
after the date on which Notice of Claim is given to notify Indemnified Party in
writing of their election to defend such third party claim or demand on behalf
of the Indemnified Party. If the Indemnifying Party elects to defend such third
party claim or demand, Indemnified Party shall make available to the
Indemnifying Party and its agents and representatives all records and other
materials that are reasonably required in the defense of such third party claim
or demand and shall otherwise cooperate with, and assist the Indemnifying Party
in the defense of, such third party claim or demand. So long as the Indemnifying
Party is defending such third party claim in good faith, the Indemnified Party
shall not pay, settle or compromise such third party claim or demand. If the
Indemnifying Party elects to defend such third party claim or demand, the
Indemnified Party shall have the right to participate in the defense of such
third party claim or demand, at such Indemnified Party's own expense. In the
event, however, that such Indemnified Party reasonably determines that
representation by counsel to the Indemnifying Party of both the Indemnifying
Party and such Indemnified Party could reasonably be expected to present counsel
with a conflict of interest, then the Indemnified Party may employ separate
counsel to represent or defend it in any such action or proceeding and the
Indemnifying Party will pay the fees and expenses of such counsel. If the
Indemnifying Party does not elect to defend such third party claim or demand or
does not defend such third party claim or demand in good faith, the Indemnified
Party shall have the right, in addition to any other right or remedy it may have
hereunder, at the Indemnifying Party’s expense, to defend such third party claim
or demand; provided, however, that (i) such Indemnified Party shall not have any
obligation to participate in the defense of, or defend, any such third party
claim or demand; (ii) such Indemnified Party's defense of or its participation
in the defense of any such third party claim or demand shall not in any way
diminish or lessen the obligations of the Indemnifying Party under the
agreements of indemnification set forth in this Article IX; and (iii) such
Indemnified Party may not settle any claim without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
 
(c) The Indemnifying Party and the other Indemnified Parties, if any, shall
cooperate fully in all aspects of any investigation, defense, pre-trial in
respect of which indemnity is sought pursuant to this Article VIII, including,
but not limited to, by providing the other party with reasonable access to
employees and officers (including as witnesses) and other information.
 
(d) Except for third party claims being defended in good faith, the Indemnifying
Party shall satisfy its obligations under this Article IX in respect of a valid
claim for indemnification hereunder that is not contested in good faith in cash
within thirty (30) days after the date on which Notice of Claim is given.
 
 
 
21

--------------------------------------------------------------------------------

 
 
Section 9.4 Indemnification Procedures for Non-Third Party Claims.  In the event
any Indemnified Party should have an indemnification claim against the
Indemnifying Party under this Agreement that does not involve a claim by a third
party, the Indemnified Party shall promptly deliver notice of such claim to the
Indemnifying Party in writing and in reasonable detail.  The failure by any
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that the Indemnifying Party has been actually
prejudiced by such failure. If the Indemnifying Party does not notify the
Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party disputes such claim, such claim
specified by the Indemnifying Party in such notice shall be conclusively deemed
a liability of the Indemnifying Party under this Article IX and the Indemnifying
Party shall pay the amount of such liability to the Indemnified Party on demand,
or in the case of any notice in which the amount of the claim is estimated, on
such later date when the amount of such claim is finally determined.
 
Section 9.5 Limitations on Indemnification.  No claim for indemnification under
this Article IX shall be asserted by, and no liability for such indemnify shall
be enforced against, the Indemnifying Party to the extent the Indemnified Party
has theretofore received indemnification or otherwise been compensated for such
Claim. In the event that an Indemnified Party shall later collect any such
amounts recovered under insurance policies with respect to any Claim for which
it has previously received payments under this Article IX from the Indemnifying
Party, such Indemnified Party shall promptly repay to the Indemnifying Party
such amount recovered.
 
ARTICLE X
TERMINATION


Section 10.1 Termination.  This Agreement may be terminated at any time prior to
the Closing:
 
(a) by mutual consent of PMC and FRAC;
 
(b) by FRAC, if the Closing shall not have occurred on or before May 30, 2011,
or if any of the conditions to the Closing set forth in Section 8.1 shall have
become incapable of fulfillment by May 30, 2011, and shall not have been waived
in writing by FRAC; provided, however, that the right to terminate this
Agreement under this Section 10.1(b) shall not be available to FRAC if its
action or failure to act has been a principal cause of or resulted in the
failure of the Exchange to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement;
 
(c) by PMC, if the Closing shall not have occurred on or before May 30, 2011, or
if any of the conditions to the Closing set forth in Section 8.2 shall have
become incapable of fulfillment by May 30, 2011, and shall not have been waived
in writing by PMC; provided, however, that the right to terminate this Agreement
under this Section 10.1(c) shall not be available to PMC if its action or
failure to act has been a principal cause of or resulted in the failure of the
Exchange to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement; or
 
(d) by FRAC or PMC if any Governmental Authority shall have issued an
injunction, order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting any material portion of the Exchange and such
injunction, order, decree, ruling or other action shall have become final and
nonappealable.
 
Section 10.2 Procedure and Effect of Termination.  In the event of termination
of this Agreement pursuant to Section 10.1 hereof, written notice thereof shall
forthwith be given by the terminating party to the other party, and, except as
set forth below, this Agreement shall terminate and be void and have no effect
and the Exchange shall be abandoned without any further action by the parties
hereto; provided that, if such termination shall result from the failure of a
party to perform a covenant or obligation required by this Agreement or from the
breach of any representation or warranty contained herein, such party shall be
fully liable for any and all damages incurred or suffered by the other party as
a result of such failure or breach.
 
 
22

--------------------------------------------------------------------------------

 
 
 
ARTICLE XI
MISCELLANEOUS


Section 11.1 Entire Agreement.  This Agreement, together with the Schedules and
Exhibits hereto which are incorporated herein by reference, contain the entire
agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.
 
Section 11.2 Amendment and Modifications.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of PMC and the FRAC Shareholders
representing at least a majority of the aggregate FRAC shares (the “Majority
Shareholders”).  Any amendment or waiver effected in accordance with this
Section 11.2 shall be binding upon each FRAC Shareholder without the need of any
consent or further approval of the FRAC Shareholders.
 
Section 11.3 Extensions and Waivers.  At any time prior to the Closing, the
parties hereto entitled to the benefits of a term or provision may with the
written consent of PMC and Majority Shareholders, which extension and waiver
effected shall be binding upon each FRAC Shareholder without the need of consent
or further approval of the FRAC Shareholders:  (i) extend the time for the
performance of any of the obligations or other acts of the parties hereto, (ii)
waive any inaccuracies in the representations and warranties contained herein or
in any document, certificate or writing delivered pursuant hereto, or (iii)
waive compliance with any obligation, covenant, agreement or condition contained
herein.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument or instruments in writing
signed by the party against whom enforcement of any such extension or waiver is
sought.  No failure or delay on the part of any party hereto in the exercise of
any right hereunder shall impair such right or be construed to be a waiver of,
or acquiescence in, any breach of any representation, warranty, covenant or
agreement.
 
Section 11.4 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided, however, that no party hereto may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other party hereto.  Except as provided in Article IX, nothing in
this Agreement is intended to confer upon any person not a party hereto (and
their successors and assigns) any rights, remedies, obligations or liabilities
under or by reason of this Agreement.
 
Section 11.5 Survival of Representation, Warranties and Covenants.  All
representation, warranties, covenants and agreements contained herein which by
their terms contemplate actions to be taken concurrently or as soon as
practicable following the Closing shall survive the Closing and remain in full
force and effect in accordance with their terms.
 
Section 11.6 Headings; Definitions.  The Section and Article headings contained
in this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.  All references to
Sections or Articles contained herein mean Sections or Articles of this
Agreement unless otherwise stated.  All capitalized terms defined herein are
equally applicable to both the singular and plural forms of such terms.
 
 
 
23

--------------------------------------------------------------------------------

 
 
Section 11.7 No Presumption Against Drafting Party. Each of the parties
acknowledges that each party to this Agreement has had the opportunity to be
represented by separate and independent counsel in connection with this
Agreement and the transactions contemplated by this Agreement.  Accordingly, any
rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.
 
Section 11.8 Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is held to be invalid or
unenforceable to any extent, the remainder of this Agreement shall remain in
full force and effect and shall be reformed to render the Agreement valid and
enforceable while reflecting to the greatest extent permissible the intent of
the parties.
 
Section 11.9 Specific Performance.  The parties hereto agree that in the event
that any party fails to consummate the Exchange in accordance with the terms of
this Agreement, irreparable damage would occur, no adequate remedy at law would
exist and damages would be difficult to determine.  It is accordingly agreed
that the parties shall be entitled to specific performance in such event,
without the necessity of proving the inadequacy of money damages as a remedy, in
addition to any other remedy at law or in equity.
 
Section 11.10 Notices.  All notices hereunder shall be sufficiently given for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy, telefax, email or other electronic transmission service to the
appropriate address or number as set forth below or previously provided (or any
other address duly notified by a party hereto pursuant to the provisions of this
Section 11.10).
 
If to PMC:


Piedmont Mining Company, Inc.
18124 Wedge Parkway, #214
Reno, NV 89511
FAX: (212) 734-9843


If to FRAC or FRAC Shareholders:


Financial Resolutions of America Corporation
1228 South Main Street
Lakeport, CA 95453
FAX: (707) 263-6716


Section 11.11 Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to the
conflicts of laws principles.
 
Section 11.12 Consent to Jurisdiction.  Any action, suit or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a state or federal
court of competent jurisdiction in the County of Sacramento, State of California
and the parties hereto consent to the jurisdiction of such a court.
 
Section 11.13 Attorney’s Fees.  If any action, suit or proceeding is filed by
any party to enforce this Agreement or otherwise with respect to the subject
matter of this Agreement, the prevailing party or parties shall be entitled to
recover their actual attorneys' fees and disbursements incurred in connection
with such action, suit or proceeding.
 
 
 
 
24

--------------------------------------------------------------------------------

 
Section 11.14 Counterparts; Facsimile Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement may be executed and delivered by facsimile, or by email in portable
document format (.pdf) and delivery of the signature page by such method will be
deemed to have the same effect as if the original signature had been delivered
to the other parties.
 


 


 
[Balance of Page Intentionally Left Blank]
 

 
25

--------------------------------------------------------------------------------

 
EXECUTION VERSION

IN WITNESS WHEREOF, each of the parties have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.
 


“PMC”


PIEDMONT MINING COMPANY, INC.


By:  /s/ Robert M. Shields
        Name: Robert M. Shields, Jr.
       Title: President and CEO




“FRAC”


FINANCIAL RESOLUTIONS OF AMERICA
CORPORATION


By:  /s/ Michael J. Leseney
        Name: Michael J. Leseney
        Title: President and CEO
 









 
26

--------------------------------------------------------------------------------

 
EXECUTION VERSION

FRAC SHAREHOLDERS' COUNTERPART SIGNATURE PAGE
[Signature page must be executed by each FRAC Shareholder]
 
 




“FRAC SHAREHOLDERS”


By:  /s/ Michael J. Leseney
        Michael J. Leseney






By:  /s/ Mark McDougal
        Mark McDougal






By:  /s/ Tessie Saitch
        Tessie Saich






By:  /s/ Jeff Saich
        Jeff Saich






By:  /s/ Jon Lavine
        Jon Lavine




By:  /s/ Arlin A. Pischke
        Arlin A. Pischke






By:  /s/ Robert Wonnacott
        Robert Wonnacott






By:  /s/ Doug Brackin
        Doug Brackin









 
27

--------------------------------------------------------------------------------

 
EXECUTION VERSION

SCHEDULE 1


List of FRAC Shareholders and Exchange Shares



 
Number of Shares
Consideration
 
Michael J. Leseney
580,000
$5800.00
Mark McDougal
100,000
$1000.00
Tessie Saich
100,000
$1000.00
Jeff Saich
  70,000
$700.00
Jon Lavine
  70,000
$700.00
Arlin Pischke
  30,000
$300.00
Robert Wonnacott
25,000
N/A
Doug Brackin
25,000
N/A







Name of FRAC Shareholder
No. of Shares owned in FRAC
No. of Shares of Series C Preferred Stock of PMC to be issued to each FRAC
Shareholder in Exchange
Michael J. Leseney
580,000
 580,000
Mark McDougal
100,000
 100,000
Tessie Saich
100,000
 100,000
Jeff Saich
  70,000
   70,000
Jon Lavine
  70,000
   70,000
Arlin Pischke
  30,000
   30,000
Robert Wonnacott
25,000
 25,000
Doug Brackin
25,000
   25,000
          Total
  1,000,000
     1,000,000      
 
 
 






 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

SCHEDULE 2


Liabilities To Be Paid From Proceeds of Promissory Notes





   
Transfer Agent
   
$2,536
Financial Printers
   
$5,134
Southridge
 
$960
Issac Thurmond
 
$1,000
INCORP
   
$203
XIGNITE
 
$2,500
Richard Harris
 
$3,696
Donna Waga
 
$9,000
Leon Maginnes
   
$575
Lew Gustafson
 
$25,000
Miranda Gold
   
$23,941
Miranda (PPM Claims Fees)
 
$1,810
Robert M. Shields, Jr.
 
$297,935
Bullivant Houser Bailey
 
$100,000
DMCL
 
 
$5,000
 
Total
   
$479,290




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
List of Assumed Liabilities By Piedmont Gold




Issac Thurmond (Web)
 
$2,200
Donna Waga (Accountant)
 
7,474
Lew Gustafson (VP)
 
52,981
Robert M. Shields, Jr.
 
838,202
Pete Ingersoll
   
15,000
Ian MacDonald
   
25,000
Ralph Kettell
   
15,000
Lew Gustafson
   
       25,000
 Total       $980,857 



                                                                     



Liabilities to be paid in shares of PMC


Bullivant Houser Bailey
   
$196,0781
Robert M. Shields, Jr.
   
$120,000










--------------------------------------------------------------------------------

 
1 satisfied through the delivery of a portion of the shares to be retained by
PMC’s existing shareholders based on the price per share of the shares sold by
FRAC in the private placement, on an as-converted basis in the reorganized
entity

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
Options/Warrants of PMC
As of March 1, 2011



   
A.  Warrants
 
                   
Exercise
Amount To
   
 
Warrant Holder:
Issued
Outstanding
Price
Be Received
Expire On
                   
Brean Murray, Carret & Co., LLC
8/2/2007
187,500
0.16
30,000
8/2/2012
   
Don Tucker
3/4/2009
100,000
0.15
15,000
3/4/2011
   
Kim Schumacher
3/12/2009
200,000
0.10
20,000
3/12/2011
   
Stephen Jones
5/24/2009
500,000
0.05
25,000
5/24/2012
   
Robert N. Langworthy
7/7/2009
83,333
0.10
8,333
7/7/2011
   
Stephen Jones
1/11/2010
1,000,000
0.03
30,000
1/11/2013
   
Dudley Baker
2/22/2010
500,000
0.04
20,000
2/22/2013
   
Chris & Elizabeth Kutschera
3/22/2010
300,000
0.04
12,000
3/22/2012
   
Robert M. Fulton
4/14/2010
166,667
0.045
7,500
4/14/2012
                   
    Total Outstanding:
 
3,037,500
 
$167,833
     
 
 
         
B. Options
         
Optionee:
Date of Grant
Number Of Shares
Exercise Price
Expiry
             
Robert M. Shields, Jr. - DIR
2/3/2005
1,500,000
0.25
2/3/2012
             
Lewis B. Gustafson - DIR
6/16/2006
100,000
0.25
6/16/2011
             
Robert M. Shields, Jr. - DIR
6/16/2006
1,000,000
0.25
6/16/2011
 
 
         
Issac Thurmond
6/16/2006
50,000
0.25
6/16/2011
             
Ian C. MacDonald - DIR
3/28/2007
250,000
0.25
3/28/2012
             
Richard Rabbito
4/7/2008
150,000
0.28
4/7/2011
             
             TOTAL
 
3,050,000
     




 
 

--------------------------------------------------------------------------------

 



EXHIBIT A to Reorganization and Share Exchange Agreement


DEFINITIONS


 
As used in the Agreement:
 
(a) “Action” shall mean any legal, administrative, or regulatory proceeding
brought in any court or before any regulatory entity;
 
(b) “Affiliate” shall have the meanings ascribed to such term in Rule 12b-2 of
the Exchange Act;
 
(c) “Business Day” shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business.
 
(d) “Confidential Information” shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by Company, on the one hand, or PMC, on the other hand, in written,
oral (including by recording), electronic, or visual form to, or otherwise has
come into the possession of, the other;
 
(e) “Contract” shall mean any oral, written or implied contracts, agreements,
licenses, instruments, indentures leases, powers of attorney, guaranties, surety
arrangements or other commitments of any kind;
 
(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;
 
(g) “GAAP” shall mean generally accepted accounting principles in the United
States as in effect on the date or for the period with respect to which such
principles are applied;
 
(h) “Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof;
 
(i) “Knowledge” shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact or
other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;
 
(j) “Lien” shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or proxy, pre-emptive rights, first refusal rights, participation rights, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(k) “Material Adverse Effect” shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity;
 
(l) “Material Contract” shall mean any Contract, other than equipment and
furniture leases entered into in the ordinary course of business, the
liabilities or commitments associated therewith exceed, in the case of Company,
$1,000 individually or $5,000 in the aggregate;
 
(m) “Person” shall mean any individual, corporation, partnership, association,
trust or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;
 
(n) “PMC Shares” shall mean the Series A Preferred Shares, Series B Preferred
Shares, Series C Preferred Shares, and common stock of PMC;
 
(o) “SEC” shall mean the Securities and Exchange Commission;
 
(p) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and
 
(q) “Taxes” shall mean all taxes (whether U.S. federal, state, local or other
non-U.S.) based upon or measured by income and any other tax whatsoever,
including, without limitation, gross receipts, profits, sales, levies, imposts,
deductions, charges, rates, duties, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll and social security, employment,
excise, stamp duty or property taxes, together with any interest, penalties,
charges or fees imposed with respect thereto.
 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B to Reorganization and Share Exchange Agreement




SERIES A PREFERRED STOCK PURCHASE AGREEMENT


SERIES A PREFERRED STOCK


PURCHASE AGREEMENT










PIEDMONT MINING COMPANY, INC.


A North Carolina Corporation
















March 4, 2011










THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), NOR APPROVED BY THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION NOR REGISTERED WITH OR APPROVED BY THE SECURITIES REGULATORY
AUTHORITY OF ANY STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON RESALE
AND TRANSFERABILITY AND MAY NOT BE OFFERED OR SOLD OR OTHERWISE TRANSFERRED IN
THE UNITED STATES OR TO UNITED STATES PERSONS (OTHER THAN DISTRIBUTORS), AS
DEFINED IN THE SECURITIES ACT AND THE RULES PROMULGATED THEREUNDER, EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM.



 
 

--------------------------------------------------------------------------------

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT


This Series A Preferred Stock Purchase Agreement (the “Agreement”), dated as of
March 4,  2011, is made and entered into by and between Piedmont Mining Company,
Inc., a North Carolina corporation (”Piedmont”), and Financial Resolutions of
America Corporation, a California corporation (the “Purchaser”).


WHEREAS, the Company wishes to sell 200,000 shares of its Series A Preferred
Stock, upon the terms and subject to the conditions contained herein; and


WHEREAS, the Purchaser wishes to purchase 200,000 shares of the Company's Series
A Preferred Stock at a purchase price of $479,290 payable pursuant to the terms
of a promissory note and the terms set forth herein.


NOW, THEREFORE, for and in consideration of the premises and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency is hereby acknowledged, the parties hereby agree as follows:


1.
PURCHASE AND SALE OF PREFERRED STOCK

 
1.1.           Purchase and Sale of Series A Preferred Stock.  Upon the
following terms and conditions, Piedmont shall issue and sell to the Purchaser
and the Purchaser shall purchase from Piedmont, Two Hundred Thousand (200,000)
shares of Piedmont Series A Preferred Stock (the “Series A Preferred
Shares”)  The aggregate purchase price for the Preferred Shares shall be Four
Hundred Seventy Nine Thousand Two Hundred Ninety Dollars ($479,290) (the
“Purchase Price”) and paid pursuant to the terms of a promissory  note, in
substantially the form attached hereto as Exhibit A (the “Promissory
Note”).  The designation, rights, preferences and other terms and provisions of
the Series A Preferred Stock are set forth in the Certificate of Designation
attached hereto as Exhibit B (the “Certificate of Designation”).  Piedmont and
the Purchaser are executing and delivering this Agreement in accordance with and
in reliance upon the exemption from securities registration afforded by Section
4(2) and the safe harbor under Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United State Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”).


1.2.           Closing and Delivery.  The purchase and sale of the Series A
Preferred Shares shall take place at the offices of the Purchaser (i) on the
date on which the last fulfilled or waived conditions set forth in Section 6
hereof and applicable to such closing has been fulfilled or waived or (ii) at
such other time and place as determined by Piedmont and Purchaser (which time
and place are designated as the “Closing”).  At or prior to the Closing,
Purchaser shall deliver to Piedmont a fully executed version of the Promissory
Note in the amount of the Purchase Price and Piedmont shall deliver to the
Purchaser a certificate representing the Series A Preferred Shares.


2.           REDEMPTION RIGHTS
 
2.1               Redemption Event.   The Series A Preferred Shares shall not be
redeemable at any time prior to March 31, 2011, which date may be extended by up
to an additional thirty (30) days by written consent of both parties.
Thereafter, in the event that, (i) Piedmont has not raised, or  executed
subscriptions and amounts held in escrow to raise, a minimum of $2,000,000 in
connection with the sale of its Series B Preferred Stock (the “Private
Placement”), or (ii) at any time following May 30, 2011 (each, a “Redemption
Event”), upon written notice to Purchaser, Piedmont shall have the option, but
not the obligation, to redeem all of the Series A Preferred Shares in exchange
for Piedmont’s cancellation of the Promissory Note and all indebtedness and
other obligations owed by Purchaser to Piedmont thereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2               Notice of Election to Redeem Series A Preferred
Shares.  Piedmont shall have up to sixty (60) days after a Redemption Event to
provide a “Notice of Election to Redeem Series A Preferred Shares” to Purchaser
and to notify Purchaser of Piedmont’s election to redeem the Series A Preferred
Shares pursuant to this Section 2.  The redemption of the Series A Preferred
Shares shall be effective upon delivery of the Notice of Election to Redeem to
Purchaser and Piedmont’s cancellation of the Promissory Note.  Thereafter,
Purchaser shall return all certificates or other evidence of the Series A
Preferred Shares and, in any event, such shares shall be cancelled in the books
and records of Piedmont.


3.           PUT RIGHTS


3.1           Put Event.  The Series A Preferred Shares shall not be subject to
any put rights at any time prior to March 31, 2011, which date may be extended
by up to an additional thirty (30) days by written consent of both
parties.  Thereafter, in the event the Corporation fails to raise, or have
executed subscriptions and amounts held in escrow to raise, a minimum of
$10,000,000 in connection with the Private Placement (the “Put Event”), upon
written notice to Piedmont, Purchaser shall have the right, but not the
obligation, to sell or otherwise return all of the Series A Preferred Shares in
exchange for Piedmont’s cancellation of the Promissory Note and all indebtedness
and other obligations owed by Purchaser to Piedmont thereunder.
 
3.2           Notice of Election to Put Series A Preferred Shares.  The
Purchaser shall have up to sixty (60) days after the Put Event to provide a
“Notice of Election to Put Series A Preferred Shares” to Piedmont and to notify
Piedmont of Purchaser’s election to put the Series A Preferred Shares pursuant
to this Section 3.  The sale and return of the Series A Preferred Shares shall
be effective upon delivery of the Notice of Election to Put Series A Preferred
Shares and shall automatically, without further action by either party, result
in the cancellation of the Promissory Note and all of Purchaser’s obligations
thereunder.  Thereafter, Purchaser shall return all certificates or other
evidence of the Series A Preferred Shares and, in any event, such shares shall
be cancelled in the books and records of Piedmont.


4.
REPRESENTATIONS AND WARRANTIES OF PIEDMONT

 
Piedmont hereby represents and warrants to the Purchaser that:


4.1.           Authorization.  All corporate action on the part of Piedmont
necessary for the authorization, execution and delivery of this Agreement and
the performance of the obligations of Piedmont hereunder and at the Closing has
been taken.  The Series A Preferred Shares, when issued sold and delivered for
the consideration expressed and in compliance with the provisions of this
Agreement, will be duly authorized, validly issued, fully paid, and
nonassessable.


4.2.           Due Organization: Good Standing and Corporate Power.  Piedmont is
a corporation duly organized, validly existing and in good standing under the
laws of the State of North Carolina.


4.3.           No Conflict; No Consents or Approvals Required.  Piedmont is not
in violation or default of any provision of its Articles of Incorporation or
Bylaws or in violation or default under any judgment, order, writ or decree to
which it is a party or by which it is bound, or, to the best of its knowledge,
of any provision of any federal or state statute, rule or regulation of any
country which violation or default, or violations and defaults in the aggregate,
would have a material adverse effect.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Neither the execution and delivery of this Agreement by Piedmont, nor the
consummation by Piedmont of the transactions contemplated herein, will:


(a)           conflict with or violate any provision of the Articles of
Incorporation or Bylaws of the Company; or


(b)           conflict with or violate any law, rule, regulation, ordinance,
order, writ, injunction, judgment or decree applicable to Piedmont or by which
it or any of its properties or assets are bound or affected.


4.4.           Disclosure.  Piedmont has provided the Purchaser with all the
information reasonably available to it that the Purchaser has requested for
determining whether to purchase the Series A Preferred Shares.  To the best of
Piedmont’s knowledge, neither this Agreement nor any other written statements or
certificates made or delivered by Piedmont to the Purchaser in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein and therein not
misleading.  Among other things, Piedmont has made available to Purchaser, via
the SEC Edgar System, SEC forms, reports, notices, schedules, statements and
other instruments filed by Piedmont under the Securities Exchange Act of 1934
(the “34 Act Reports”).


4.5.           Offering.  Assuming the accuracy of the representations of the
Purchaser set forth in Section 5 hereof, the offer, sale and issuance of the
Series A Preferred Shares to the Purchaser as contemplated by this Agreement are
exempt from the registration requirements of the Securities Act.


4.6.           Binding Effect.  This Agreement constitutes a valid and binding
agreement of Piedmont, enforceable in accordance with its terms subject to
applicable bankruptcy, insolvency, and other laws affecting the enforcement of
creditors’ rights generally.


4.7.           Compliance With Law.  The business of Piedmont has been, and is
presently being, conducted in accordance with all applicable federal, state and
local governmental laws, rules, regulations and ordinances to the extent that
the failure to do so would, individually or in the aggregate, cause a material
adverse effect.


5.           REPRESENTATIONS AND WARRANTIES OF PURCHASER


The Purchaser hereby represents and warrants to Piedmont that:


5.1.           Authorization.  The Purchaser has full power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement.  This Agreement constitutes a valid and legally binding obligation of
the Purchaser.  All action on the part of the Purchaser, and its officers,
directors and stockholders, necessary for the purchase of the Series A Preferred
Shares pursuant hereto and the performance of the Purchaser’s obligations
hereunder has been taken.


5.2.           Due Organization: Good Standing and Corporate Power.  Purchaser
represents and warrants to Piedmont that it is a corporation duly organized,
validly existing and in good standing under the laws of the State of California;
that it was not organized for the specific purpose of purchasing the Series A
Preferred Shares to be purchased by it hereunder; that it has full corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder; all corporate actions or proceedings on the part of such
Purchaser as are necessary to authorize this Agreement or the transactions
contemplated hereby and that the transactions contemplated hereby have been
taken.  Purchaser represents and warrants to Piedmont that this Agreement
constitutes a valid and binding obligation of such Purchaser, enforceable in
accordance with its terms, except to the extent that enforceability may be
limited by equity, bankruptcy, insolvency and other laws of general application
affecting the rights and remedies of creditors.
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.3.           Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon its representation to Piedmont which, by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Series A Preferred Shares to be purchased by the Purchaser are being acquired
for investment purposes only, for the Purchaser’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof
in violation of applicable federal and state securities laws.  By executing this
Agreement, the Purchaser further represents that the Purchaser does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Series A Preferred Shares.


5.4.           Reliance Upon Purchaser’s Representations.  The Purchaser
understands that the Shares have not been registered under the Securities Act on
the grounds that the transactions contemplated by this Agreement and the
issuance of the securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof, and Rule 506 of Regulation D
promulgated thereunder, and that Piedmont's reliance on such exemption is
predicated on the Purchaser's representations set forth herein.


5.5.           Receipt of Information.  The Purchaser believes it has received
all of the information it considers necessary or appropriate for deciding
whether to purchase the Shares including, but not limited to, the ’34 Act
Reports and all other information Purchaser considers necessary or appropriate
for deciding whether to purchase the Series A Preferred Shares.  The Purchaser
further represents that it has had the opportunity to ask questions and receive
answers from Piedmont regarding the terms and conditions of the offering of the
Series A Preferred Shares and to obtain additional information (to the extent
Piedmont possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to the Purchaser or to which the Purchaser had access.


5.6.           Acknowledgment of Certain Risks.  The Purchaser represents,
acknowledges, and agrees that investing in the Series A Preferred Shares
involves a high degree of risk including, but not limited to, the risks set
forth in the ’34 Act Reports.


5.7.           Investment Experience.  The Purchaser represents that it is
experienced in evaluating and investing in securities and acknowledges that it
is able to fend for itself, can bear the economic risk of the investment, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the investment in the Series A
Preferred Shares.  The Purchaser further represents that it has not been
organized solely for the purpose of acquiring the Series A Preferred Shares.


5.8.           Restricted Securities.  The Purchaser acknowledges and is aware
that the Series A Preferred Shares issued hereunder may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Series A Preferred Shares, or an available
exemption from registration under the Securities Act, the Series A Preferred
Shares must be held indefinitely.  In particular, the Purchaser is aware that
the Series A Preferred Shares may not be resold pursuant to Rule 144, as
promulgated by the Commission under the Securities Act, unless all of the
conditions of that rule are met.


5.9.           Legends.  To the extent applicable, each certificate or other
document evidencing the Series A Preferred Shares shall be endorsed with a
legend disclosing that the securities have not been registered under the
Securities Act or any state law, and may not be sold, transferred, assigned,
pledged or hypothecated absent registration under the Securities Act and
applicable State securities laws or an exemption therefrom.
 
 
 
 

--------------------------------------------------------------------------------

 

 
6.           CONDITIONS


6.1           Conditions Precedent to the Obligation of Piedmont to Sell the
Series A Preferred Shares.  The obligation hereunder of Piedmont to issue and
sell the Series A Preferred Shares to the Purchaser is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below.  These conditions are for Piedmont’s sole benefit and may be waived
by Piedmont at any time in its sole discretion.


(a)           Accuracy of Each Purchaser’s Representations and Warranties.  The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
at that time, except for representations and warranties that are expressly made
as of a particular date, which shall be true and correct in all material
respects as of such date.


(b)           Performance by the Purchaser.  The Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.


(c)           Delivery of Purchase Price.  The Purchaser shall have delivered to
Piedmont, at or prior to the Closing, the aggregate purchase price in the form
of a fully executed Promissory Note.


(d)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.


6.2           Conditions Precedent to the Obligation of the Purchaser to
Purchase the Series A Preferred Shares.  The obligation hereunder of the
Purchaser to acquire and pay for the Series A Preferred Shares is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below.  These conditions are for the Purchaser’s sole benefit and may be
waived by the Purchaser at any time in its sole discretion.


(a)           Accuracy of Piedmont’s Representations and Warranties.  Each of
the representations and warranties of Piedmont shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
at that time (except for representations and warranties that speak as of a
particular date), which shall be true and correct in all material respects as of
such date.


(b)           Performance by Piedmont.  Piedmont shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing.


(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.


(d)           Certificate of Designation of Rights and Preferences.  Prior to
the Closing, the Certificate of Designation shall have been filed with the
Secretary of State of North Carolina.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(e)           Certificates.  Piedmont shall have executed and delivered to the
counsel of the Purchaser the certificates (in such denominations as the
Purchaser shall request) for the Series A Preferred Shares being acquired by the
Purchaser at the Closing.


7.           MISCELLANEOUS


7.1.           Entire Agreement.  This Agreement, including exhibits,
constitutes the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein.


7.2.           Survival of Warranties.  The warranties, representations, and
covenants of Piedmont and the Purchaser contained in this Agreement shall
survive the execution and delivery of this Agreement.


7.3.           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


7.4.           Governing Law.   This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to conflict of law principles.


7.5           Fees and Expenses.  Each party to this Agreement shall pay the
fees and expenses of its advisors, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.


7.6.           Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.


7.7.           Notices.   All notices or other communications required or
permitted hereunder shall be in writing (except as otherwise provided herein)
and shall be deemed duly given when received by delivery in person, by
facsimile, or by an overnight courier service or three (3) days after deposit in
the U.S. Mail, certified with postage prepaid, addressed as follows:


If to Piedmont:        Piedmont Mining Company, Inc.
18124 Wedge Parkway, #214
Reno, NV 89511
Fax: (212) 734-9843 


If to Purchaser:       Financial Resolutions of America Corporation
1228 South Main Street
Lakeport, CA 95453
Fax: (707) 263-6716


or to such other addresses as a party may designate by five (5) days prior
written notice to the other party.


7.8.           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision was so excluded and shall be enforceable in accordance with its
terms.
 
 
 
 

--------------------------------------------------------------------------------

 

 
7.9.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be construed in
construing or interpreting this Agreement.


7.10.           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the express written consent of the parties.  Any
amendment or waiver effected in accordance with this section shall be binding
upon the Purchaser, its successors or assigns, and each future holder of such
securities and Piedmont.


7.11           Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchaser or Piedmont, each of Piedmont and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




PIEDMONT:                                                          Piedmont
Mining Company, Inc.,
a North Carolina corporation




By:                                              
Robert M. Shields, Jr.
President and Chief Executive Officer




PURCHASER:                                                       Financial
Resolutions of America Corporation,
a California corporation




By:                                            
        Michael J. Leseney
        President





 
 

--------------------------------------------------------------------------------

 

Exhibit A to Series A Preferred Stock Purchase Agreement


FINANCIAL RESOLUTIONS OF AMERICA CORPORATION


PROMISSORY NOTE




$479,290.00                                                                                                                    Effective
Date: March  4, 2011


For the value received, the undersigned, Financial Resolutions of America
Corporation, a California corporation with a principal address of 1228 South
Main Street, Lakeport, CA 95943 (the “Maker”), promises to pay to Piedmont
Mining Company, Inc., a North Carolina corporation (the “Holder”), with a
principal address of 18124 Wedge Parkway, #214, Reno, NV 89511 or at such other
place as the holder hereof may designate, the principal sum of Four Hundred
Seventy Nine Thousand Two Hundred Ninety Dollars ($479,290), with interest from
the date hereof on unpaid principal at the rate of two percent (2%), simple
interest per annum, based upon a 365 day year, (the “Interest Rate”).


1.           The Note.


The principal balance of this promissory note (the “Note”), which is outstanding
and unpaid from time to time, is referred to as the “Principal Amount.”  This
Note is being issued in connection with that certain Reorganization and Share
Exchange Agreement (“Exchange Agreement”) by and among the Maker, Holder and
certain shareholders of the Maker, and that certain Series A Preferred Stock
Purchase Agreement (the “Purchase Agreement”) by and between the Maker and
Holder, both with an effective date as of the date first written above.  All
terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.


2.           Repayment.


The Principal Amount, together with the balance of unpaid and accrued interest
and other amounts payable hereunder shall be due on the earlier of the following
(“Due Date”): (i) May 30, 2011 or (ii) the date upon or after the occurrence of
a Payment Event (as defined below).  If a Due Date falls on a Saturday, Sunday
or a holiday, then such payment shall be the next business day following such
Due Date.  Maker hereunder shall pay all amounts of principal and interest
payable in immediately available funds by cash, check or wire transfer.  All
payments shall be credited first to accrued but unpaid interest due under the
Note, and second, to the reduction of the outstanding Principal Amount.


3.           Prepayments.


Maker may prepay this Note in whole or in part at any time without penalty by
paying cash or other immediately available funds. Partial prepayments shall be
credited (a) first toward accrued but unpaid interest due under this Note and
(b) second toward the reduction of the outstanding Principal Amount.


4.           Payment Event.


If one or more of the following events (each, a “Payment Event”) shall have
occurred:


(a)  
A closing of the Private Placement has occurred and resulted in proceeds of
$10,000,000 or greater; or

 
 
 
1

--------------------------------------------------------------------------------

 

 
(b)  
A closing of the Private Placement has occurred and resulted in proceeds of
$2,000,000 or greater and Maker has provided written notice to Holder of its
intention to proceed with the transactions contemplated by the Exchange
Agreement.



Upon the occurrence of a Payment Event, the entire outstanding principal and
unpaid interest of this Note will be due and payable immediately.  It being the
intention of the parties that a portion of the funds raised in the Private
Placement be used to satisfy the obligations of Maker pursuant to this Note, the
parties agree to cooperate and work together to ensure that that the funds
received in connection with the Private Placement and paid in connection with
this Note may be used solely for the payment or other satisfaction of the
obligations and amounts owing by Holder to the individuals and entities set
forth on Schedule 2 to the Exchange Agreement.


5.           Other Provisions Relating to Interest and Charges.


Notwithstanding any other provision contained in this Note or in any agreement,
document or instrument related to the transaction which this Note is a
part:  (a) the rates of interest and charges and the payments provided for
herein and therein shall in no event exceed the rates and charges and the
payments which would result in interest being charged at a rate equaling the
maximum allowed by law; and (b) if, for any reason whatsoever, the holder hereof
ever receives as interest (or as a charge in the nature of interest) in
connection with the transaction of which this Note is a part an amount which
would result in interest being charged at a rate exceeding the maximum allowed
by law, such amount or portion thereof as would otherwise be excessive interest
shall automatically be applied toward reduction of the unpaid principal balance
then outstanding hereunder.  Any such amount shall not be applied toward payment
of interest (or toward payment of a charge in the nature of interest).


6.           Governing Law.


This Note is delivered in the State of California and shall be governed by and
construed in accordance with the laws of the State of California without
reference to its choice of law rules.


7.           Severability.


If for any reason one or more of the provisions of this Note or their
application to any person or circumstances shall be held to be invalid, illegal
or unenforceable in any respect or to any extent, such provisions shall
nevertheless remain valid, legal and enforceable in all such other respects and
to such extent as may be permissible.  In addition, any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.


8.           Successors and Assigns; Transferability.


This Note inures to the benefit of Holder and binds Maker and its respective
successors and assigns.  This Note shall not be transferable or assignable, by
operation of law or otherwise, by Maker or Holder without the express written
consent of the other.  Any transfer in violation of this provision shall be void
ab initio.


9.           Notice and Acknowledgment of Representative.


All notices and other communications required or permitted hereunder shall be in
writing and shall be delivered to the address listed above.

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Note on the date first
written above.


MAKER


Financial Resolutions of America Corporation






By:                                            
       Michael J. Leseney, President


Agreed to and Acknowledged:


HOLDER


Piedmont Mining Company, Inc.






By:                                           
       Robert M. Shields, Jr.,
President and Chief Executive Officer



 
3

--------------------------------------------------------------------------------

 

Exhibit B to Series A Preferred Stock Purchase Agreement


CERTIFICATE OF DESIGNATION,


PREFERENCES AND RIGHTS


OF SERIES C PREFERRED STOCK OF


PIEDMONT MINING COMPANY, INC.


 
Pursuant to Section 55-6-02 of the Business Corporation Act of the State of
North Carolina, the undersigned Chief Executive Officer of Piedmont Mining
Company, Inc. (the “Corporation”), a corporation organized and existing under
the laws of the State of North Carolina, DOES HEREBY CERTIFY that pursuant to
the authority contained in the Corporation's Articles of Incorporation, as
amended, and in accordance with the provisions of the resolution creating a
series of the class of the Corporation's authorized Preferred Stock designated
as Series C Preferred Stock as follows:
 
FIRST: The Articles of Incorporation, as amended, of the Corporation authorizes
the issuance of 200,000,000 shares of common stock. no par value per share, and
50,000,000 shares of preferred stock, par value $1.00 per share (the “Preferred
Stock”) and, further, authorizes the Board of Directors of the Corporation, by
resolution or resolutions, at any time and from time to time, to divide and
establish any or all of the unissued shares of Preferred Stock, not then
allocated to any series into one or more series and, without limiting the
generality of the foregoing, to fix and determine the designation of each such
share, the number of shares which shall constitute such series and certain
preferences, limitations and relative rights of the shares of each series so
established.
 
SECOND: By approval of the Board of Directors of the Corporation at a meeting on
March 1, 2011,  the Board of Directors designated 1,000,000 shares of the
Preferred Stock as Series C Preferred Stock.  The designations, powers,
preferences and rights, and the qualifications, limitations or restrictions
thereof, in respect of the Series C Preferred Stock shall be as hereinafter
described.
 
THIRD: Article IV of the Articles of Incorporation of this Corporation is
amended to include the following:
 
Series C Preferred Stock
 
The Corporation shall designate a series of preferred stock, consisting of
1,000,000 shares, as Series C Preferred Stock which shall have the following
designations, rights and preferences (“Series C Preferred”):
 
1.  
Dividends. The holders of Series C Preferred shall have no rights to receive
dividend distributions or to participate in any dividends declared by the
Corporation to or for the benefit of the holders of its Common Stock.

 
2.  
Definitions.  For purposes of this Certificate of Designation, the following
definitions shall apply:

 
“Business Day” means a day in which a majority of the banks in the State of New
York in the United States of America are open for business.
 
“Certificate of Amendment” means a Certificate of Amendment to the Corporation’s
Articles of Incorporation filed with the Secretary of State of North Carolina,
to, among other things, effect a Reverse Split of its outstanding shares of
Common Stock.
 
 
 
1

--------------------------------------------------------------------------------

 

 
“Common Stock” means the Corporation’s, no par value, common stock.


“Effective Date” shall mean the later to occur of (a) the date the Certificate
of Amendment becomes effective with the Secretary of State of North Carolina;
and (b) the date the Reverse Split is effected with the Transfer Agent.


“Holder(s)” shall mean the person or entity in which the Series C Preferred is
registered on the books of the Corporation.


“Restricted Shares” means shares of the Corporation’s Common Stock which are
restricted from being transferred by the holder thereof unless the transfer is
effected in compliance with the Securities Act of 1933, as amended, and
applicable state securities laws, which shares shall bear the following
restrictive legend (or one substantially similar):


"The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act.  The securities have
been acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) that registration is
not required under any such acts."
 
“Reverse Split” means a reverse stock split of the Corporation’s outstanding
shares of Common Stock which has been approved by a majority of the
Corporation’s voting shares (which includes the voting rights of the Series C
Preferred) subsequent to a filed Schedule 14A or Schedule 14C Information
Statement.


3.  
Liquidation Preference. The Holders of the Series C Preferred Stock shall be
entitled to a liquidation preference in an amount of $1.00 per share prior to
the holders of Common Stock in the event of liquidation.

 
4.  
Conversion Rights. The Series C Preferred shall have the following conversion
rights (the “Conversion Rights”):

 
a.  
Automatic Conversion.  Upon the Effective Date of the Reverse Split (the
“Automatic Conversion Date”), each share of Series C Preferred Stock will
automatically convert into shares of the Corporation’s post-Reverse Split Common
Stock (the “Automatic Conversion”), at the rate of Nine (9) post-Reverse Split
share of the Company’s Common Stock for each One  (1) share of Series C
Preferred held by each Holder of Series C Preferred (the “Conversion Rate”),
without any required action by the Holder thereof.  As soon as practicable after
the Automatic Conversion, each stock certificate (if any) evidencing ownership
of the Series C Preferred shares (the “Series C Preferred Stock
Certificate(s)”), shall be surrendered to the Corporation for exchange by the
Holders thereof.  Upon receipt of the Series C Preferred Stock Certificates,
duly endorsed, or certifications confirming the ownership of such Series C
Preferred Stock, the Corporation (itself, or through its transfer agent) shall
promptly issue to the exchanging Holder that number of shares of Common Stock
issuable upon conversion of such shares of Series C Preferred Stock being
converted, under the Conversion Rate (the “Conversion Shares”).  All Common
Stock issued to the exchanging Holder will be issued as Restricted Shares.

 
In the event that the Series C Preferred Stock Certificates are not surrendered
to the Corporation within Five (5) Business Days of the Automatic Conversion
Date, each Series C Preferred Stock Certificate shall automatically, and without
any required action by the Holders thereof be cancelled and terminated and the
Conversion Shares shall be issued to the prior Holders of the Series C Preferred
Stock Certificates pursuant to and in connection with the Conversion Rate and
mailed to such Holders at their address of record as provided by such Holders to
the Corporation.  All Common Stock issued to the exchanging Holder will be
issued as Restricted shares.
 
 
 
2

--------------------------------------------------------------------------------

 
 
b.  
Taxes. The Corporation shall not be required to pay any tax which may be payable
in respect to any transfer involved in the issue and delivery of shares of
Common Stock upon conversion in a name other than that in which the shares of
the Series C Preferred so converted were registered, and no such issue or
delivery shall be made unless and until the person requesting such issue or
delivery has paid to the Corporation the amount of any such tax, or has
established, to the reasonable satisfaction of the Corporation, that such tax
has been paid.

 
c.  
No Impairment. The Corporation will not through any reorganization, transfer of
assets, merger, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed hereunder by the Corporation but will at all times
in good faith assist in the carrying out of all the provisions of this Section 4
and in the taking of all such action as may be necessary or appropriate in order
to protect the Conversion Rights of the holders of Series C Preferred against
impairment. Notwithstanding the foregoing, nothing in this Section 4 shall
prohibit the Corporation from amending its Articles of Incorporation with the
requisite consent of its shareholders and the Board of Directors.

 
d.  
Fractional Shares. If any conversion of Series C Preferred would result in the
issuance of a fractional share of Common Stock (aggregating an individual
Holder’s  shares of Preferred Stock being converted pursuant to the Automatic
Conversion), such fractional share shall be rounded to one whole share of Common
Stock.

 
5.  
Voting. The shares of Series C Preferred shall have the same voting rights as
those accruing to the Common Stock and shall vote that number of voting shares
as are issuable upon conversion of such Series C Preferred that any Holder holds
as of the record date of any such vote based on the Conversion Ratio. The voting
rights of the Series C Preferred shall be applicable regardless of whether the
Corporation has a sufficient number of authorized but unissued shares of Common
Stock then available to affect an Automatic Conversion. Each Holder of the
Series C Preferred shall have full voting rights and powers equal to the voting
rights and powers of the holders of Common Stock, and shall be entitled,
notwithstanding any provision hereof, to notice of any shareholders’ meeting in
accordance with the by-laws of the Corporation.  Unless otherwise required by
law, the Series C Preferred shall vote with the Common Stock together as a class
with respect to any question upon which holders of Common Stock have the right
to vote.

 
6.  
Dividends. The Holders of the Series C Preferred shall not be entitled to
receive dividends paid on the Common Stock and the Series C Preferred shall not
accrue any dividends.

 
7.  
Redemption Rights. The shares of Series C Preferred shall not have or be subject
to any redemption rights.

 
8.  
Protective Provisions. Subject to the rights of series of Series C Preferred
which may from time to time come into existence, so long as any shares of Series
C Preferred are outstanding, this Corporation shall not without first obtaining
the approval (by written consent, as provided by law) of the holders of a
majority of the then outstanding shares of Series C Preferred, voting together
as a class:

 
 
 
3

--------------------------------------------------------------------------------

 
 
(a)  
Increase or decrease (other than by conversion) the total number of authorized
shares of Series C Preferred;

 
(b)  
Effect an exchange, reclassification, or cancellation of all or a part of the
Series C Preferred, including a reverse stock split (other than the Reverse
Split), but excluding a stock split, so long as the Series C Preferred’s
Conversion Rights are not diminished in connection therewith;

 
(c)  
Effect an exchange, or create a right of exchange, of all or part of the shares
of another class of shares into shares of Series C Preferred other than as
provided herein or in any Share Exchange Agreement or related document entered
into between the Corporation and the Holders of the Series C Preferred; or

 
(d)  
Alter or change the rights, preferences or privileges of the shares of Series C
Preferred so as to affect adversely the shares of such series, including the
rights set forth in this Certificate of Designation.

 
9.  
Preemptive Rights. Holders of Series C Preferred and holders of Common Stock
shall not be entitled to any preemptive, subscription or similar rights in
respect to any securities of the Corporation, except as specifically set forth
herein or in any other document agreed to by the Corporation.

 
10.  
Notices.  In addition to any other means of notice provided by law or in the
Corporation's Bylaws, any notice required by the provisions of this Certificate
of Designation to be given to the Holders of the Series C Preferred Stock shall
be deemed given if deposited in the United States mail, postage prepaid, and
addressed to each Holder of record at such Holder's address appearing on the
books of the Company.

 
 


 


 


 


 


 



 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be duly executed by its Chief Executive Officer as of this 3rd day of March
2011.
 

     
Piedmont Mining Company. Inc.
   
By:
 
 
       Robert M. Shields, Jr.
       Chief Executive Officer









 


 

5 
 
